Name: COMMISSION REGULATION (EC) No 3567/93 of 21 December 1993 amending the Annex to Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  trade policy;  agricultural structures and production;  agricultural policy
 Date Published: nan

 28 . 12 . 93 Official Journal of the European Communities No L 327/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 3567/93 of 21 December 1993 amending the Annex to Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ( 1 ), as last amended by Commission Regulation (EEC ) No 2193/93 ( 2 ), and in particular Article 13 thereof, and to the corresponding provisions of the other regulations on the common organization of the agricultural product markets, Whereas Commission Regulation (EEC) No 3846/87 ( 3 ), as last amended by Regulation (EC) No 3198/94 ( 4 ), provides for the publication of the full version of the refund nomenclature to be used from 1 January each year as it follows from the regulatory provisions on export arrangements for agricultural products ( 5 ); Whereas account must be taken of amendments to the combined nomenclature introduced by Commission Regulation (EEC) No 2551/93 of 10 August 1993 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff ( 6 ) applicable from 1 January 1994; Whereas in the framework of simplification measures most of the refund lines for which no refunds are fixed should be delected ; Whereas the measures provided for in this Regulation are in accordance with the apinion of all the relevant Management Committees , 0 OJ No L 181 , 1 . 7. 1992, p. 21 . ( 2 ) OJ No L 196, 5 . 8 . 1993 , p. 22 . ( 3 ) OJ No L 366, 24 . 12. 1987, p. 1 . (4 ) OJ No L 288 , 23 . 11 . 1993 , p . 10. ( s ) Incorporated in the Annex to this Regulation are amendments resulting from the adoption of the following measures :  Commission Regulation (EEC) No 252/93 of 3 February 1993 (OJ No L 28, 5 . 2 . 1993, p. 48 ),  Commission Regulation (EEC) No 425/93 of 25 February 1993 (OJ No L 48, 26 . 2 . 1993, p. 26),  Commission Regulation (EEC) No 1172/93 of 13 May 1993 (OJ No L 118, 14 . 5 . 1993, P. 45 ),  Commission Regulation (EEC) No 1457/93 of 11 June 1993 (OJ No L 142, 12 . 6 . 1993 , p. 55 ),  Commission Regulation (EEC) No 2159/93 of 28 July 1993 (OJ No L 194 , 3 . 8 . 1993 , P - 7),  Commission Regulation (EC) No 3198/93 of 22 November 1993 (OJ No L 288 , 23 . 11 . 1993, P- 10),  Commission Regulation (EC) No 3432/93 of 15 December 1993 (OJ No L 314, 16 . 12 . 1993, p. 7),  Commission Regulation (EC) No 3500/93 of 20 December 1993 (OJ No L 31 9, 21 . 12 . 1993, p. 23), ( 6 ) OJ No L 241 , 27. 9 . 1993, p. 1 . No L 327/2 Official Journal of the European Communities 28 , 12 . 93 HAS ADOPTED THIS REGULATION; Article 1 The Annex to Regulation (EEC ) No 3846/87 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1994 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Dont at Brussels, 21 December 1993 . For the Commission Rene STEICHEN Member of the Commission 28 , 12 . 93 Official Journal of the European Communities No L 327/3 ANNEX AGRICULTURAL PRODUCT NOMENCLATURE FOR EXPORT REFUNDS No L 327/4 Official Journal of the European Communities 28 . 12 . 93 CONTENTS Sector Page 1 . Cereals and wheat or rye flour, groats or meal 5 2. Rice and broken rice 6 3. Products processed from cereals 8 4. Malt 13 5 . Cereal-based compound feedingstuffs 14 6. Beef and veal 20 7. Pigmeat 25 8 . Poultrymeat 30 9. Eggs 34 10. Milk and milk products 35 11 . Fruit and vegetables 51 12. Products processed from fruit and vegetables 54 13 . Olive oil 56 14. White and raw sugar without further processing 57 15 . Syrups and other sugar products 58 16 . Wine 59 17. Tobacco 62 28 . 12 . 93 Official Journal of the European Communities No L 327/5 1 . Cereals and wheat or rye flour, groats or meal CN code Description of goods Product code 1001 Wheat and meslin : 1001 10 00  Durum wheat : Seed 1001 10 00 200 Other 1001 10 00 400 ex 1001 90  Other :   Other spelt, common wheat and meslin : 1001 90 91    Common wheat and meslin seed 1001 90 91 000 1001 90 99 Other 1001 90 99 000 1002 00 00 Rye 1002 00 00 000 1003 00 Barley : 1003 00 10 - Seed 1003 00 10 000 1003 00 90 - Other 1003 00 90 000 1004 00 00 Oats :  Seed 1004 00 00 200  Other 1004 00 00 400 1005 Maize (corn ): ex 1005 10  Seed : 1005 10 90 Other 1005 10 90 000 1005 90 00 - Other 1005 90 00 000 1007 00 Grain sorghum : 1007 00 90 - Other 1007 00 90 000 ex 1008 Buckwheat, millet and canary seed; other cereals: 1008 20 00 - Millet 1008 20 00 000 1 101 00 00 Wheat or meslin flour :  Wheat flour:   Of an ash content of 0 to 600 mg/100 g 1 101 00 00 100   Of an ash content of 601 to 900 mg/100 g 1101 00 00 130   Of an ash content of 901 to 1 100 mg/100 g 1101 00 00 150   Of an ash content of 1 101 to 1 650 mg/100 g 1101 00 00 170   Of an ash content of 1 651 to 1 900 mg/100 g 1101 00 00 180   Of an ash content of more than 1 900 mg/100 g 1101 00 00 190 - Other 1101 0000900 ex 1 102 Cereal flours other than of wheat or meslin : 1102 10 00 - Rye flour:   Of an ash content of 0 to 1 400 mg/100 g 1102 10 00 500   Of an ash content of 1 400 to 2 000 mg/100 g 1102 10 00 700   Of an ash content of more than 2 000 mg/100 g 1102 10 00 900 ex 1103 Cereal groats, meal and pellets :  Groats and meal : 1103 11   Of wheat: 1103 11 10 Durum wheat:     Of an ash content from 0 to 1 300 mg/100 g: 1103 11 30 200      Meal of which less than 10%, by weight, is capable of passing through a sieve of 0,160 mm mesh 1103 11 10 200 Other 1103 11 10400     Of an ash content of more than 1 300 mg/100 g 1103 1110 900 1103 11 90    Common wheat and spelt :     Of an ash content of 0 to 600 mg/100 g 1103 11 90 200     Of an ash content exceeding 600 mg/100 g 1103 11 90 800 No L 327/6 Official journal of the European Communities 28 . 12 . 93 2, Rice and broken rice CN code Description of goods Product code 1006 Rice: 1006 20  Husked (brown ) rice :   Parboiled: 1006 20 1 1 Round grain 1006 20 1 1 000 1006 20 13    Medium grain 1006 20 13 000    Long grain : 1006 20 15     Of a length/width ratio greater than 2 but less than 3 1006 20 15 000 1006 20 17     Of a length/width ratio equal to or greater than 3 1006 20 17 000   Other : 1006 20 92    Round grain 1006 20 92 000 1006 20 94    Medium grain 1006 20 94 000    Long grain : 1006 20 96     Of a length/width ratio greater than 2 but less than 3 1006 20 96 000 1006 20 98     Of a length/width ratio equal to or greater than 3 1006 20 98 000 1006 30  Semi-milled or wholly milled rice, whether or not polished or glazed:   Semi-milled rice :    Parboiled: 100630 21     Round grain ' 1006 30 21 000 1006 30 23     Medium grain 1006 30 23 000     Long grain : 1006 30 25      Of a length/width ratio greater than 2 but less than 3 1006 3025 000 1006 30 27      Of a length/width ratio equal to or greater than 3 1006 3027 000 Other : 1006 30 42 Round grain 1006 30 42 000 1006 30 44 Medium grain 100630 44 000     Long grain : 1006 30 46      Of a length/width ratio greater than 2 but less than 3 1006 30 46 000 1006 30 48      Of a length/width ratio equal to or greater than 3 1006 30 48 000   Wholly milled rice :    Parboiled: 1006 30 61     Round grain :      In immediate packings of 5 kg net or less 1006 30 61 100 Other 1006 30 61 900 1006 30 63     Medium grain :      In immediate packings of 5 kg net or less 1006 30 63 100 Other 1006 30 63 900     Long grain : 1006 30 65      Of a length/width ratio greater than 2 but less than 3 : _______ jn immediate packings of 5 kg net or less 1006 30 65 100 other 1006 30 65 900 1006 30 67      Of a length/width ratio equal to or greater than 3 :       In immediate packings of 5 kg net or less 1006 30 67 100 Other 1006 30 67 900    Other: 28 . 12 . 93 Official Journal of the European Communities No L 327/7 CN code Description of goods Product code 1006 30 92     Round grain:      In immediate packings of 5 kg net or less 1006 30 92 100 Other 1006 30 92 900 1006 30 94 _____ Medium grain:      In immediate packings of 5 kg net or less 1006 30 94 100 Other 1006 30 94 900     Long grain: 1006 30 96      of a length/width ratio greater than 2 but less than 3 :       In immediate packings of 5 kg net or less 1006 30 96 100 Other 1006 30 96 900 1006 30 98      Of a length/width ratio equal to or greater than 3 :       In immediate packings of 5 kg net or less 1006 30 98 100 Other 1006 30 98 900 1006 40 00  Broken rice 1006 40 00 000 No L 327/8 Official Journal of the European Communities 28 . 12 . 93 3 . Products processed from cereals CN code Description of goods Product code ex 1102 Cereal flours other than of wheat or meslin : ex 1102 20  Maize (corn) flour : ex 1 102 20 10   Of a fat content not exceeding 1,5 % by weight:    Of a fat content, referred to dry matter, not exceeding 1,3% by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight (4 ) 1102 20 10 100    Of a fat content, referred to dry matter, exceeding 1,3% but not exceeding 1,5% by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (4 ) 1102 20 10 300 ex 1102 20 90 Other:    Of a fat content, referred to dry matter, exceeding 1,5% but not exceeding 1,7% by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (4 ) 1102 20 90 100 ex 1102 90  Other : 1102 90 10   Barley flour ­    Of an ash content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9% by weight 1102 90 10 100 Other 1102 9010 900 ex 1102 90 30   Oat flour:    Of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a crude fibre content, referred to dry matter, not exceeding 1,8 % by weight, of a moisture content not exceeding 11 % and of which the peroxidase is virtually inactivated 1102 90 30 100 ex 1103 Cereal groats, meal and pellets:  Groats and meal : ex 1103 12 00   Of oats :    Of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 11 % and of which the peroxidase is virtually inactivated 1103 12 00 100 ex 1103 13   Of maize (corn): ex 1103 13 10    Of a fat content not exceeding 1,5% by weight:     Of a fat content, not exceeding 0,9 % by weight and a crude fibre content, referred to dry matter, not exceeding 0,6% by weight (') (5 ) 1103 13 10 100     Of a fat content, exceeding 0,9% by weight but not exceeding 1,3% by weight and a crude fibre content, referred to dry matter, not exceeding 0,8% by weight ( ! ) (5 ) 1103 13 10 300     Of a fat content, exceeding 1,3% by weight but not exceeding 1,5% by weight and of a crude fibre content, referred to dry matter, not exceeding 1,0% by weight (') ( 5 ) 1103 13 10 500 ex 1103 13 90 Other:     Of a fat content, exceeding 1,5% by weight but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (') ( 5 ) 1103 13 90 100 ex 1103 19   Of other cereals : 1103 19 10 Of rye 1103 19 10 000 28 . 12. 93 Official Journal of the European Communities No L 327/9 CN code Description of goods Product code ex 1103 19 30    Of barley:     Of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9% by weight 1103 19 30 100  Pellets : 1103 21 00 Of wheat 1103 21 00 000 ex 1103 29   Of other cereals: 1103 29 20 Of barley 1 103 29 20 000 ex 1104 Cereal grains otherwise worked ( for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading No 1006; germ of cereals, whole, rolled, flaked or ground:  Rolled or flaked grains : ex 1104 11   Of barley: ex 1104 11 90 Flaked:     Of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9% by weight 1104 11 90 100 ex 1104 12   Of oats : ex 1104 12 90    Flaked:     Of an ash content, referred to dry matter, not exceeding 2,3% by weight, of a tegument content not exceeding 0,1 %, of a moisture content not exceeding 12% and of which the peroxidase is virtually inactivated 1104 12 90 100     Of an ash content, referred to dry matter, not exeeding 2,3 % by weight, of a tegument content exceeding 0,1 %, but not exceeding 1,5 %, of a moisture content not exceeding 12% and of which the peroxidase is virtually inactivated 1104 12 90 300 ex 1104 19   Of other cereals: 11041910 Of wheat 1104 19 10 000 ex 1104 19 50    Of maize:     Flaked :      Of a fat content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,7% by weight (5 ) 1104 19 50 110      Of a fat content, referred to dry matter, exceeding 0,9% but not exceeding 1,3% by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight ( s ) 1104 19 50 130  Other worked grains (for example, hulled, pearled, sliced or kibbled): ex 1104 21   Of barley: ex 1104 21 10    Hulled (shelled or husked):     Of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9% by weight (2) 1104 21 10 100 1104 21 30  Hulled and sliced or kibbled ('Griitze' or 'grutten'):     Of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9% by weight (2 ) 1104 21 30 100 No L 327/10 Official Journal of the European Communities 28 . 12 . 93 CN code Description of goods Product code ex 1104 21 50 -  Pearled:     Of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc ):      First category ( 3 ) 110421 50 100     Of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc )      Second category ( 3 ) 110421 50300 ex 1104 22   Of oats : ex 1104 22 10    Hulled ( shelled or husked):     Of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of tegument content not exceeding 0,5 % , of a moisture content not exceeding 11 % and of which the peroxidase is virtually inactivated (2 ) 1104 22 10 100 ex 1104 22 30    Hulled and sliced or kibbled ('Griitze' or 'grutten'):     Of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 11 % and of which the peroxidase is virtually inactivated (2 ) 1104 22 30 100 ex 1104 23   Of maize (corn ): ex 1104 23 10    Hulled (shelled or husked), whether or not sliced or kibbled:     Of a fat content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,6 % by weight ('Griitze' or 'grutten ') ( 2 ) ( 5 ) 1104 23 10 100  _   Of a fat content, referred to dry matter, exceeding 0,9% but not exceeding 1,3% by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight ('Griitze' or 'grutten') (2 ) ( 5 ) 1104 23 10 300 1104 29   Of other cereals :    Hulled ( shelled or husked), whether or not sliced or kibbled: ex 1104 29 11     Of wheat, not sliced or kibbled (2 ) 1104 29 11 000    Not otherwise worked than kibbled: 1104 29 91 Of wheat 1104 29 91 000 1104 29 95 Of rye 1104 29 95 000 1104 30  Germ of cereals , whole, rolled, flaked or ground: 1104 30 10 Of wheat 1104 30 10 000 1104 30 90   Of other cereals 1104 30 90 000 1107 Malt, whether or not roasted : ex 1107 10  Not roasted:   Of wheat : 1107 10 11    In the form of flour 1107 10 11 000 Other : 1107 10 91 In the form of flour 1107 10 91 000 ex 1108 Starches; inulin :  Starches ( 6 ): ex 1108 11 00   Wheat starch :    Of a dry matter content of not less than 87 % and a purity in the dry matter of not less than 97% 1108 11 00200 28 . 12 . 93 Official Journal of the European Communities No L 327/11 CN code Description of goods Product code ex 1108 11 00    Of a dry matter content of not less than 84 % but less than 87% and a purity in the dry (cont'd) matter of not less than 97% (7) 1108 11 00 300 ex 1108 12 00   Maize (corn ) starch:    Of a dry matter content of not less than 87% and a purity in the dry matter of not less than 97% 1108 12 00 200    Of a dry matter content of not less than 84 % but less than 87 % and a purity in the dry matter of not less than 97% (7 ) 1108 12 00 300 ex 1108 13 00   Potato starch :    Of a dry matter content of not less than 80 % and a purity in the dry matter of not less than 97% 1108 13 00 200    Of a dry matter content of not less than 77 % but less than 80 % and a purity in the dry matter of not less than 97% (7) 1108 13 00 300 ex 1108 19   Other starches : ex 1108 19 10    Rice starch : _____ Of a dry matter content of not less than 87 % and a purity in the dry matter of not less than 97% 1108 19 10 200     Of a dry matter content of not less than 84% but less than 87% and a purity in the dry matter of not less than 97% (7 ) 1108 19 10 300 ex 1109 00 00 Wheat gluten, whether or not dried:  Dried wheat gluten , of a protein content, referred to dry matter, of 82 % or more by weight (N x 6,25 ) 1109 00 00100 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artifical honey, whether or not mixed with natural honey; caramel : ex 1702 30  Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20% by weight of fructose:   Other:    Containing in the dry state, 99 % or more by weight of glucose: 1702 30 51     In the form of white crystalline powder, whether or not agglomerated 1702 30 51 000 1702 30 59 Other ( 8 ) 1702 30 59 000    Other: 1702 30 91     In the form of white crystalline powder, whether or not agglomerated 1702 30 91 000 1702 30 99 Other ( 8 ) 1702 30 99 000 ex 1702 40  Glucose and glucose syrup, containing in the dry state at least 20% but less than 50% by weight of fructose: 1702 40 90 Other 1702 40 90 000 ex 1702 90  Other, including invert sugar : 1702 90 50   Maltodextrine and maltodextrine syrup:    Maltodextrine, in the form of white crystalline powder, whether or not agglomerated 1702 90 50 100 Other ( s ) 1702 90 50 900   Caramel : Other : 1702 90 75     In the form of powder, whether or not agglomerated 1702 90 75 000 1702 90 79 Other 1702 90 79 000 No L 327/12 Official Journal of the European Communities 28 . 12 . 93 CN code Description of goods Product code 2106 Food preparations not elsewhere specified or included: ex 2106 90  Other:   Flavoured or coloured sugar syrups: Other: 2106 90 55     Glucose syrup and maltodextrine syrup ( 8 ) 2106 90 55 000 (') The export refund is paid in respect of maize, groats and meal :  of which a percentage not exceeding 30% passes through a sieve with an aperture of 315 micrometres,  of which a percentage not exceeding 5 % passes through a sieve with an aperture of 150 micrometres, (2) 'Hulled grains' are grains corresponding to the definition given in the Annex to Commission Regulation (EEC ) No 821/68 (OJ No L 149, 29 . 6. 1968, P- 46). (3 ) 'Pearled grains* are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 . (*) The analytical method to be used for the determination of the fatty matter content is that printed in Annex I (method A) to Commission Directive 84/4/EEC (OJ No L 15, 18 . 1 . 1984, p. 28 ). (5) The procedure to be followed for the determination of the fatty matter content is as follows:  the sample has to be crushed so that 90% or more can pass through a sieve with an aperture of 500 micrometres and 100% can pass through a sieve with an aperture of 1 000 micrometres,  the analytical method to be used afterwards is that which is printed in Annex I (method A ) to Directive 84/4/EEC. (6) The dry matter content of starch is determined by the method laid down in Annex II to Commission Regulation (EEC) No 1908/84 (OJ No L 178, 5 . 7, 1984, p. 22). The purity of starch is determined using the Ewers modified polarimetric method, as published in Annex I of the Third Commission Directive 72/199/EEC (OJ No L 123, 29 . 5 . 1972, p. 6 ). (7 ) The export refund payable for starch shall be adjusted by using the following formula : . . actual % dry matter 1 . Potato starch:  x export refund . oU  , , , actual % dry matter 2. All other types of starch :  x export refund. When completing customs formalities, the applicant shall state on the declaration provided for this purpose the dry matter content of the product. ( g ) The export refund is payable for products having a dry matter content of less than 78 %. The export refund provided for products having a dry matter content of less than 78 % shall be adjusted by using the following formula : actual dry matter content  x export refund The dry matter content is determined by method 2 laid doWn in Annex II to Commission Directive 79/796/EEC (OJ No L 239, 22 . 9 . 1979, p. 24 ), or by , any other suitable analysis method offering at least the same guarantees. 28 . 12 . 93 Official Journal of the European Communities No L 327/13 4 . Malt CN code Description of goods Product code 1107 Malt, whether or not roasted: ex 1107 10  Not roasted: Of wheat : 11071019 Other 11071019 000 Other: 110710 99 Other 110710 99 000 1107 20 00 - Roasted 1107 20 00 000 No L 327/14 Official journal of the European Communities 28 . 12. 93 5 . Cereal-based compound feedingstuffs CN code Description of goods Product code 2309 Preparations of a kind used in animal feeding: :x2309 10  Dog or cat food, put up for retail sale:   Containing starch , glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup:     Containing no starch or containing 10% or less by weight of starch: 2309 1011 _____ Containing no milk products or containing less than 10% by weight of such products : ______ Compound feedingstuffs (') ( 2 ):        Not exceeding 5% 2309 10 11 050        Exceeding 5% but not exceeding 10%:         Of a minimum content of maize exceeding 5% (3 ) 2309 10 11 110 Other 230910 11 190        Exceeding 10% but not exceeding 20%:         Of a minimum content of maize exceeding 10% (3 ) 2309 10 11 210 Other 2309 1011 290        Exceeding 20% :         Of a minimum content of maize exceeding 20% (3 ) 2309 10 11 310 Other 2309 10 11 390       Other preparations 2309 10 11 900 2309 10 13      Containing not less than 10% but less than 50% by weight of milk products : _______ Compound feedingstuffs (') ( 2 ): _______ Not exceeding 5 % 2309 10 13 050        Exceeding 5% but not exceeding 10%:         Of a minimum content of maize exceeding 5% ( 3 ) 2309 10 13 110 Other 2309 10 13 190        Exceeding 10% but not exceeding 20%:         Of a minimum content of maize exceeding 10% (3) 2309 10 13 210 : Other 2309 10 13 290        Exceeding 20% :         Of a minimum content of maize exceeding 20% (3 ) 2309 10 13 310 Other 2309 10 13 390       Other preparations 2309 10 13 900     Containing more than 1 0 % but not more than 30 % by weight of starch : 2309 10 31 _____ Containing no milk products or containing less than 10% by weight of such products : ______ Compound feedingstuffs (') ( 2 ) _______ Not exceeding 5% 2309 1031 050        Exceeding 5% but not exceeding 10%:         Of a minimum content of maize exceeding 5% (3 ) 2309 10 31 110 Other 2309 10 31 190 _______ Exceeding 10% but not exceeding 20%:         Of a minimum content of maize exceeding 10% (3) 2309 10 31 210 Other 230910 31 290        Exceeding 20% but not exceeding 30%: ________ of a minimum content of maize exceeding 20% (3 ) 2309 10 31 310 Other 2309 10 31 390 28 . 12 . 93 Official journal of the European Communities No L 327/15 CN code Description of goods Product code 2309 10 31 (cont'd) 2309 10 33    Exceeding 30% but not exceeding 40%;     Of a minimum content of maize exceeding 30 % (3 )     Other    Exceeding 40% but not exceeding 50%:     Of a minimum content of maize exceeding 40% (3 ) Other    Exceeding 50%:     Of a minimum content of maize exceeding 50% (3 )   Other   Other preparations  Containing not less than 10% but less than 50% by weight of milk products :   Compound feedingstuffs ( 1 ) ( 2 ):    Not exceeding 5 %    Exceeding 5 % but not exceeding 10 % :     Of a minimum content of maize exceeding 5 % ( 3 )     Other    Exceeding 10% but not exceeding 20%:     Of a minimum content of maize exceeding 10% ( 3 ) Other    Exceeding 20% but not exceeding 30%:     Of a minimum content of maize exceeding 20% (3 )     Other    Exceeding 30% but not exceeding 40%:     Of a minimum content of maize exceeding 30% (3 ) Other    Exceeding 40% but not exceeding 50%:     Of a minimum content of maize exceeding 40% ( 3 )  Other    Exceeding 50%:     Of a minimum content of maize exceeding 50% (3 ) Other   Other preparations Containing more than 30% by weight of starch :  Containing no milk products or containing less than 10% by weight of such products:   Compound feedingstuffs (') ( 2 ):    Not exceeding 5 %    Exceeding 5% but not exceeding 10%:   _  Of a minimum content of maize exceeding 5 % ( 3 ) Other  Exceeding 10% but not exceeding 20%:     Of a minimum content of maize exceeding 10% ( 3 )     Other    Exceeding 20% but not exceeding 30%;     Of a minimum content of maize exceeding 20 % ( 3 ) Other    Exceeding 30% but not exceeding 40% :     Of a minimiim content of maize exceeding 30 % ( 3 )     Other    Exceeding 40% but not exceeding 50%:     Of a minimum content of maize exceeding 40% (3 )   Other 2309 10 31 410 2309 10 31 490 2309 10 31 510 2309 10 31 590 2309 10 31 610 2309 10 31 690 2309 10 31 900 2309 10 33 050 2309 10 33 110 2309 10 33 190 2309 10 33 210 2309 10 33 290 2309 10 33 310 2309 10 33 390 2309 10 33 410 2309 10 33 490 2309 10 33 510 2309 10 33 590 2309 10 33 610 2309 10 33 690 2309 10 33 900 2309 10 51 050 2309 10 51 110 2309 10 51 190 2309 10 51210 2309 10 51 290 2309 10 51 310 2309 10 51 390 2309 10 51 410 2309 10 51 490 2309 10 51 510 2309 10 51 590 2309 10 51 No L 327/16 Official journal of the European Communities 28 . 12 . 93 CN code Description of goods Product code 2309 10 51 (cont 'd) 2309 10 53        Exceeding 50% but not exceeding 60%:         Of a minimum content of maize exceeding 50% (3)         Other ________ Exceeding 60% but not exceeding 70%:         Of a minimum content of maize exceeding 60 % (3 ) Other        Exceeding 70%;         Of a minimum content of maize exceeding 60% (3 )         Other        Other preparations ______ Containing not less than 10% but less than 50% by weight of milk products;       Compound feedingstuffs (') ( 2 ):        Not exceeding 5 %        Exceeding 5% but not exceeding 10%;         Of a minimum content of maize exceeding 5 % (3 )         Other        Exceeding 10% but not exceeding 20% : ________ Of a minimum content of maize exceeding 10% (3 ) ________ Other        Exceeding 20% but not exceeding 30%: ________ Of a minimum content of maize exceeding 20 % (3 ) Other        Exceeding 30% but not exceeding 40%:         Of a minimum content of maize exceeding 30 % (3 ) Other        Exceeding 40 % but not exceeding 50 %: ________ Of a minimum content of maize exceeding 40 % (3 ) Other ________ Exceeding 50% but , not exceeding 60%:         Of a minimum content of maize exceeding 50% (3 ) Other        Exceeding 60% but not exceeding 70%:         Of a minimum content of maize exceeding 60 % (3 )         Other        Exceeding 70%:         Of a minimum content of maize exceeding 60 % (3 )         Other _  _   Other preparations  Other :   Other:    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products:     Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup:      Containing no starch or containing 10% or less by weight of starch:       Containing no milk products or containing less than 10% by weight of such products :        Compound feedingstuffs {') ( 2 ):         Not exceeding 5 % 230910 51 610 2309 10 51 690 230910 51 710 2309 10 51 790 2309 10 51 810 2309 10 51 890 2309 10 51 900 2309 10 53 050 2309 10 53 110 2309 10 53 190 2309 10 53 210 2309 10 53 290 2309 10 53 310 2309 10 53 390 2309 10 53 410 2309 10 53 490 2309 10 53 510 2309 10 53 590 2309 10 53 610 &gt;309 10 53 690 1309 10 53 710 &gt;309 10 53 790 &gt;309 10 53 810 &gt; 309 10 53 890 &gt; 309 10 53 900 » 309 90 31 050 ex 2309 90 2309 90 31 28 . 12 . 93 Official Journal of the European Communities No L 327/17 CN code Description of goods Product code 2309 90 31 ________ Exceeding 5% but not exceeding 10% : (cont d) __________ of a minimum content of maize exceeding 5 % (') 2309 90 31 110 Other 2309 90 31 190         Exceeding 10% but not exceeding 20% : __________ Of a minimum content of maize exceeding 10% ( 3 ) 2309 90 31 210 Other 2309 90 31 290         Exceeding 20%:          Of a minimum content of maize exceeding 20% ( 3 ) 2309 90 31 310 Other ' 2309 90 31 390        Other preparations 2309 90 31 900 2309 90 33 ______ Containing not less than 1 0 % but less than 50 % by weight of milk products : _______ Compound feedingstuffs ( ] ) of a cereal product's ( 2 ) content by weight: Not exceeding 5 % 2309 90.33 050         Exceeding 5% but not exceeding 10%:          Of a minimum content of maize exceeding 5% ( 3 ) 2309 90 33 110 Other 2309 90 33 190         Exceeding 10% but not exceeding 20% :          Of a minimum content of maize exceeding 10% ( 3 ) 2309 90 33 210 Other 2309 90 33 290         Exceeding 20%:          Of a minimum content of maize exceeding 20% ( 3 ) 2309 90 33 310 Other 2309 90 33 390        Other preparations 2309 90 33 900      Containing more than 10% but not more than 30 % by weight of starch : 2309 90 41       Containing no milk products or containing less than 10 % by weight of such products :        Compound feedingstuffs (') of a cereal product's ( 2 ) content by weight ; Not exceeding 5 % 2309 90 41 050         Exceeding 5 % but not exceeding 10%:          Of a minimum content of maize exceeding 5% ( 3 ) 2309 90 41 110 Other 2309 90 41 190         Exceeding 10% but not exceeding 20% : ___________ of a minimum content of maize exceeding 10% ( 3 ) 2309 90 41 210 Other 2309 90 41 290         Exceeding 20% but not exceeding 30% :          Of a minimum content of maize exceeding 20% (') 2309 90 41 310 Other 2309 90 41 390         Exceeding 30% but not exceeding 40%:          Of a minimum content of maize exceeding 30% ( 3 ) 2309 90 41 410 Other 2309 90 41 490         Exceeding 40% but not exceeding 50% :          Of a minimum content of maize exceeding 40 % ( 3 ) 2309 90 41 510 - - - - Other 2309 90 41 590         Exceeding 50%:          Of a minimum content of maize exceeding 50% ( 3 ) 2309 90 41 610 Other 2309 90 41 690 ________ Other preparations 2309 90 41 900 / No L 327/18 Official journal of the European Communities 28 . 12 . 93 CN code Description of goods Product code 2309 90 43 _______ Containing not less than 10% but less than 50% by weight of milk products :        Compound feedingstuffs (') of a cereal product's ( 2 ) content by weight:         Not exceeding 5 % , 2309 90 43 050         Exceeding 5% but not exceeding 10% ;          Of a minimum content of maize exceeding 5% ( 3 ) 2309 90 43 110 Other 2309 90 43 190         Exceeding 10% but not exceeding 20% :          Of a minimum content of maize exceeding 10% (3 ) 2309 90 43 210 Other 2309 90 43 290 ________ Exceeding 20% but not exceeding 30% :          Of a minimum content of maize exceeding 20% (3 ) 2309 90 43 310 Other 2309 90 43 390         Exceeding 30% but not exceeding 40% :          Of a minimum content of maize exceeding 30% (3 ) 2309 90 43 410 Other 2309 90 43 490         Exceeding 40% but not exceeding 50% :          Of a minimum content of maize exceeding 40% (3 ) 2309 90 43 510 Other 2309 90 43 590 ________ Exceeding 50%:          Of a minimum content of maize exceeding 50% (3 ) 2309 90 43 610 Other 2309 90 43 690        Other preparations - 2309 90 43 900      Containing more than 30% by weight of starch : 2309 90 51 _______ Containing no milk products or containing less than 10% by weight of such products :        Compound feedingstuffs (') of a cereal product's ( 2 ) content by weight: ________ Not exceeding 5 % 2309 90 51 050         Exceeding 5 % but not exceeding 10 % :          Of a minimum content of maize exceeding 5% (J ) 2309 90 51 110 Other 2309 90 51 190         Exceeding 10% but not exceeding 20% :          Of a minimum content of maize exceeding 10% ( 3 ) 2309 90 51 210 Other 2309 90 51 290         Exceeding 20% but not exceeding 30% : __________ of a minimum content of maize exceeding 20% (') 2309 90 51 310 Other 2309 90 51 390         Exceeding 30% but not exceeding 40% :          Of a minimum content of maize exceeding 30% (3 ) 2309 90 51 410 other 2309 90 51 490         Exceeding 40% but not exceeding 50% :          Of a minimum content of maize exceeding 40% (3 ) 2309 90 51 510 Other 2309 90 51 590         Exceeding 50% but not exceeding 60% :          Of a minimum content of maize exceeding 50% (3 ) 2309 90 51 610 Other 2309 90 51 690         Exceeding 60% but not exceeding 70% :          Of a minimum content of maize exceeding 60% ( 3 ) 2309 90 51 710 Other 2309 90 51 790 ________ Exceeding 70% :          Of a minimum content of maize exceeding 60% (3 ) 2309 90 51 810 Other 2309 90 51 890 _______ Other preparations 23099051 900 28 . 12 . 93 Official Journal of the European Communities No L 327/19 CN code Description of goods Product code 2309 90 53 _________ Containing not less than 10 % but less than 50% by weight of milk products :        Compound feedingstuffs (') of a cereal product's ( 2 ) content by weight :         Not exceeding 5 % 2309 90 53 050         Exceeding 5% but not exceeding 10%:          Of a minimum content of maize exceeding 5% (3 ) 2309 90 53 110 Other 2309 90 53 190         Exceeding 10% but not exceeding 20% :          Of a minimum content of maize exceeding 10% ( 3 ) 2309 90 53 210 Other 2309 90 53 290         Exceeding 20% but not exceeding 30%:        Of a minimum content of maize exceeding 20% ( 3 ) 2309 90 53 310 Other 2309 90 53 390         Exceeding 30% but not exceeding 40%: ___________ of a minimum content of maize exceeding 30% ( 3 ) 2309 90 53 410 Other 2309 90 53 490         Exceeding 40% but not exceeding 50% :          Of a minimum content of maize exceeding 40% ( ¢') 2309 90 53 510 Other 2309 90 53 590         Exceeding 50 % but not exceeding 60 % :          Of a minimum content of maize exceeding 50% ( 3 ) 2309 90 53 610 Other 2309 90 53 690         Exceeding 60% but not exceeding 70% :          Of a minimum content of maize exceeding 60% ( 3 ) 2309 90 53 710 Other 2309 90 53 790         Exceeding 70%:          Of a minimum content of maize exceeding 60% ( 3 ) 2309 90 53 810 Other 2309 90 53 890        Other preparations 2309 90 53 900 (&lt;) Covered by Council Regulation (EEC ) No 2743/75 (OJ No L 281 , 1 . 11 . 1975, p. 60 ). ( 2 ) 'Cereal products' means the products falling within subheadings 0709 90 60 and 0712 90 19, Chapter 10 , and heading Nos 1101 , 1102, 1103, 1104 (excluding subheading 1104 30) and the cereals content of the products falling within subheadings 19041010 and 1904 10 90 of the combined nomenclature. The cereals content in products under subheadings 1904 10 10 and 1904 10 90 of the combined nomenclature is considered to be equal to the weight of this final product. ( 3 ) In so far as this minimum is observed, these refunds shall , at the request of the party concerned, also apply where the cereal products' content exceeds the maximum specified on the same line. No L 327/20 Official Journal of the European Communities 28 . 12 . 93 6 . Beef and veal CN code Description of goods Product code ex 0102 Live bovine animals ­ ex 0102 10  Pure-bred breeding animals: ex 0102 10 10   Heifers ( female bovines that have never calved);    With a live weight equal to or greater than 250 kg:     Up to the age of 36 months 0102 10 10 120 Other 010210 10 130 ex 0102 10 30   Cows:    With a live weight equal to or greater than 250 kg:     Up to the age of 60 months 0102 10 30 120 Other " 0102 10 30 130 ex 0102 10 90 - Other :    With a live weight equal to or greater than 300 kg 0102 10 90 120 ex 0102 90 Other:   Domestic species :    Of a weight exceeding 160 kg but not exceeding 300 kg: ex 0102 90 41     For slaughter :      Of a weight exceeding 220 kg 01029041 100    Of a weight exceeding 300 kg:     Heifers ( female bovines that have never calved): 0102 90 51 For slaughter 0102 90 51 000 0102 90 59 Other 0102 90 59 000     Cows: 0102 90 61 ______ For slaughter 01029061 000 0102 90 69 - ^ Other 0102 90 69 000 Other : 0102 90 71 For slaughter 0102 90 71 000 0102 90 79 Other 0102 90 79 000 0201 Meat of bovine animals, fresh and chilled: 0201 10 00  Carcases and half-carcases :   The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs :    From male adult bovine animals (') 0201 10 00 110 - Other 0201 10 00 120   Other :    From male adult bovine animals (') 0201 10 00 130 Other 0201 10 00 140 ex 0201 20  Other cuts with bone in : 0201 20 20   'Compensated' quarters :    From male adult bovine animals (') 0201 20 20 110 Other 0201 20 20 120 0201 20 30   Unseparated or separated forequarters :    From male adult bovine animals (') 0201 20 30 110 Other 0201 20 30 120 020120 50   Unseparated or separated hindquarters :    With a maximum of nine ribs or pairs of ribs :     From male adult bovine animals (') 0201 20 50 110 Other 020120 50 120    With more than nine ribs or pairs of ribs :     From male adult bovine animals (') 0201 20 50 130 Other 020120 50 140 28 , 12 . 93 Official Journal of the European Communities No L 327/21 CN code Description of goods Product code ex 0201 20 90   Other:    The weight of bone does not exceed one third of the weight of the cut 0201 20 90 700 ex 0201 30 00  Boneless :   Boneless cuts exported to the USA under the conditions laid down in Commission Regulation (EEC ) No 2973/79 (4 ) 0201 30 00 050   From the hindquarters of male adult bovine animals with a maximum of nine ribs or nine pairs of ribs ( 2 ), each piece individually wrapped 0201 30 00 100   Other boned cuts, each piece individually wrapped with a lean bovine meat content (excluding fat ) of 50% or more ( 6 ) 0201 30 00 150   Other, including minced meat, with a lean meat content (excluding fat) of 78 % or more ( 6 ) 0201 30 00 190 ex 0202 Meat of bovine animals, frozen : 0202 10 00  Carcases and half-carcases :   The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs 0202 10 00 100 Other 0202 10 00 900 ex 0202 20  Other cuts, with bone in : 0202 2010   'Compensated' quarters 0202 2010 000 0202 20 30   Unseparated or separated forequarters 0202 20 30 000 0202 20 50   Unseparated or separated hindquarters :    With a maximum of nine ribs or pairs of ribs 0202 20 50 100    With more than nine ribs or pairs of ribs 0202 20 50 900 ex 0202 20 90   Other :    The weight of bone not exceeding one third of the weight of the cut 0202 20 90 100 0202 30  Boneless : 0202 30 90 Other :    Boned cuts exported to the United States of America under the conditions laid down in Regulation (EEC) No 2973/70 (4 ) 0202 30 90 100    Boned cuts, each piece individually wrapped with a lean bovine meat content (excluding fat ) of 50 % or more ( «) 0202 30 90 400    Other, including minced meat, with a lean meat content (excluding fat ) of 78 % or more ( 6 ) 0202 30 90 500 Other 0202 30 90 900 0206 Edible offal or bovine animals, swine, goats , horses, asses, mules or hinnies, fresh, chilled or frozen : 0206 10  Of bovine animals, fresh and chilled :   Other: 0206 10 95    Thick skirt and thin skirt 0206 10 95 000  Of bovine animals, frozen : 0206 29 Other :    Other: 0206 29 91     Thick skirt and thin skirt 0206 29 91 000 ex 0210 Meat and edible meat offal , salted, in brine, dried or smoked; edible flours and meals of meat or meat offal : ex 0210 20  Meat of bovine animals : ex 0210 20 90   Boneless : Salted and dried 0210 20 90 100    Salted, dried and smoked 0210 20 90 300 In brine (') 0210 20 90 500 ex 1602 Other prepared or preserved meat, meat offal or blood: ex 1602 50  Of bovine animals : No L 327/22 Official Journal of the European Communities 28 . 12 . 93 CN code Description of goods Product code ex 1602 50 10   Uncooked; mixtures of cooked meat or offal and uncooked meat or offal ;    Uncooked; not containing meat other than that of animals of the bovine species :     Containing by weight the following percentages of bovine meats (excluding offal and fat):      Manufactured under the arrangement provided for in Article 4 of Council Regulation (EEC) No 565/80 ( 7 ):       90% or more 160250 10 120       80% or more, but less than 90% 160250 10 140       60% or more, but less than 80% 160250 10 160       40% or more, but less than 60% 1602 50 10 170 Less than 40% 1602 50 10 180 ______ Other :       40% or more 160250 10 190 Other:     Containing by weight 80 % or more of meat or meat offal , of any kind, including fats of any kind or origin 1602 50 10 240     Containing by weight 40 % or more but less than 80 % of meat or meat offal, of any kind, including fats of any kind or origin 1602 50 10 260     Containing by weight less than 40 % of meat or meat offal , of any kind, including fats of any kind or origin 1602 50 10 280 Other :    In hermetically sealed containers : ex 1602 50 31     'Corned beef' ( 9 ):      With a collagen/protein ratio of no more than 0,35 ( g ) and containing by weight the following percentages of bovine meats (excluding offal and fat):       90% or more:        Products complying with the conditions laid down in Commission Regulation ( EEC) No 2388/84 ( 5 ) 1602 50 31 125 _______ Manufactured under the arrangements provided for in Article 4 of Regulation (EEC) No 565/80 ( 7 ) 1602 50 31 135 Other 1602 50 31 195 ______ 80% of more, but less than 90% : _______ Products complying with the conditions laid down in Regulation (EEC) No 2388/84 ( s ) 1602 50 31 325        Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 ( 7 ) 1602 50 31 335 Other 1602 50 31 395 ex 1602 50 39 Other:      Not containing meat other than that of animals of the bovine species :       With a collagen/protein ration of no more than 0,35 ( 8 ) and containing by Weight the following percentages of bovine meats (excluding offal and fat ):        90% or more : ________ Products complying with the conditions laid down  in Commission Regulation (EEC ) No 2388/84 ( 5 ) 1602 50 39 125         Manufactured under the arrangements provided for in Article 4 of 1602 50 39 135 Regulation (EEC) No 565/80 ( 7 ) Other 16025039 195        80% or more, but less than 90% :         Products complying with the conditions laid down in Regulation (EEC) No 2388/84 (  ') 1602 50 39 325         Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 ( 7 ) 1602 50 39 335 28 . 12 . 93 Official Journal of the European Communities No L 327/23 CN code Description of goods Product code ex 1602 50 39 (cont 'd) _ _______ Other        60% or more, but less than 80%:         Products complying with the conditions laid down in Regulation (EEC) No 2388/84 I 5 ) 1602 50 39 395 1602 50 39 425 1602 50 39 435 1602 50 39 495 1602 50 39 505 1602 50 39 525 1602 50 39 535 1602 50 39 595 1602 50 39 615 1602 50 39 625 1602 50 39 705 1602 50 39 805 1602 50 39 905 ex 1602 50 80         Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 f) Other        40% or more, but less than 60%       With a collagen/protein ratio of more than 0,35 but no more than 0,45 ( 8 ) and containing by weight to the following percentages of bovine meat (excluding offal and fat ):        60% or more:         Products complying with the conditions laid down in Regulation (EEC) No 2388/84 (s ) Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 (7 )         Other        40% or more, but less than 60%        20% or more, but less than 40%   Other:       With a collagen/protein ratio of no more than 0,45 (*):        Containing by weight 80% or more of meat or more offal, of any kind, including fats of any kind or origin        Containing by weight 40 % or more but less than 80 % of meat or meal offal, of any kind, including fats of any kind or origin        Containing by weight less than 40% of meat or meal offal , of any kind, including fats of any kind or origin    Other :    _ ]sj0t containing meat other than that of animals of the bovine species :      With a collagen/protein ratio of no more than 0,35 ( s ) and containing by weight the following percentages of bovine meats (excluding offal and fat):       90% or more :        Manufactured under the arrangements provided for in Article 4 of Regulation (EEC) No 565/80 (7 ) Other       80% or more, but less than 90%:        Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 ( 7 )        Other       60% or more, but less than 80%:        Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 ( 7 )        Other       40% or more, but less than 60%       20% or more, but less than 40%      With a collagen/protein ratio of more than 0,35 but no more than 0,45 ( 8 ) and containing by weight to the following percentages of bovine meat (excluding offal and fat):       60% or more :        Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 (7 ) Other 1602 50 80 135 1602 50 80 195 1602 50 80 335 1602 50 80 395 1602 50 80 435 1602 50 80 495 1602 50 80 505 1602 50 80 515 1602 50 80 535 1602 50 80 595 No L 327/24 Official journal of the European Communities 28 . 12 . 93 CN code Description of goods Product code ex 1602 50 80       40% or more, but less than 60% 1602 50 80 615 (cont d) ______ 20% or more, but less than 40% 160250 80625 Other;      With a collagen/protein ratio of no more than 0,45 ( 8 );       Containing by weight 80% or more of meat or more offal , of any kind, including fats of any kind or origin 1602 50 80 705       Containing by weight 40% or more but less than 80% of meat or meal offal , of any kind, including fats of any kind or origin 1602 50 80 805       Containing by weight less than 40% of meat or meat offal , of any kind, including fats of any kind or origin 1602 50 80 905 (') Entry within this subheading is subject to the submission of the certificate appearing in the Annex to Commission Regulation (EEC ) No 32/82 (OJ No L 4, 8 . 1,1982, p. 11 ). ( 2 ) Entry within this subheading is subject to compliance with the conditions laid down in Commission Regulation (EEC ) No 1964/82 (OJ No L 212, 21 , 7. 1982, p , 48 ), ( ! ) The refund on beef in brine is granted on the net weight of the meat after deduction of the weight of the brine . ( 4 ) OJ No L 336, 29 . 12 . 1979, p . 44. ( 5 ) OJ No L 221 , 18 . 8 . 1984 , p. 28 . (6 ) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ No L 210, 1 . 8 . 1986, p, 39 ). ( 7 ) OJ No L 62, 7. 3 . 1980, p. 5 . ( 8 ) Determination of collagen content: The collagen content shall be taken to mean the hydroxyproline content multiplied by the factor 8 . The hydroxyproline content must be determined according to ISO method 3496-1978 . (*) No containing meat other than that of animals of the bovine species. NB: Article 7 of Council Regulation (EEC ) No 885/68 (OJ No L 156, 4. 7. 1968 , p. 2 ) provides that no export refunds are to be granted on products imported from third countries and re-exported to third countries. 28 . 12 . 93 Official Journal of the European Communities No L 327/25 7. Pigmeat CN code Description of goods Product code ex 0103 Live swine:  Other: ex 0103 91   Weighing less than 50 kg: 0103 91 10    Domestic species 0103 91 10 000 ex 0103 92   Weighing 50 kg or more :    Domestic species : 0103 92 19 Other 0103 92 19 000 ex 0203 Meat of swine, fresh, chilled or frozen:  Fresh or chilled : ex 0203 1 1   Carcases and half-carcases : 0203 11 10    Of domestic swine 0203 11 10 000 ex 0203 12   Hams, shoulders and cuts thereof, with bone in:    Of domestic swine : ex 0203 1211 ____ Legs and cuts thereof:      With a total bone and cartilage content of less than 25% by weight 0203 12 11 100 ex 0203 12 19     Shoulders and cuts thereof:      With a total bone and cartilage content of less than 25 % by weight 0203 12 19 100 ex 0203 19 Other :    Of domestic swine : ex 0203 1911     Fore-ends and cuts thereof: With a total bone and cartilage content of less than 25% by weight 0203 19 11 100 ex 0203 19 13     Loins and cuts thereof: _____ With a total bone and cartilage content of less than 25 % by weight 0203 19 13 100 ex 0203 19 15     Bellies ( streaky ) and cuts thereof:      With a total bone and cartilage content of less than 15% by weight 0203 19 15 100 Other : ex 0203 19 55 _____ Boneless :       Legs, fore-ends, shoulders or loins, and cuts thereof, derinded and defatted, with a maximum layer of 3 mm fat, vacuum-packet ( 1 ) 0203 19 55 120       Other legs , fore-ends, shoulders or loins, and thereof ( ' ) 0203 19 55 190       Bellies, and cuts thereof, derinded and defatted, with a maximum layer of 7 mm fat, vacuum-packed (') _______ With a total cartilage content of less than 15 % by weight 0203 19 55 311       Other bellies and cuts thereof, derinded (')        With a total cartilage content of less than 15% by weight 0203 19 55 391  Frozen: ex 0203 21   Carcases and half-carcases : 0203 21 10  Of domestic swine 0203 21 10 000 No L 327/26 Official Journal of the European Communities 28 . 12 , 93 CN code Description of goods Product code ex 0203 22   Hams, shoulders and cuts thereof, with bone in :    Of domestic swine: ex 0203 22 1 1     Hams and cuts thereof: a tota | kone ancj cartilage content of less than 25% by weight 0203 22 11 100 ex 0203 22 19     Shoulders and cuts thereof:      With a total bone and cartilage content of less than 25 % by weight 0203 22 19 100 ex 0203 29   Other:    Of domestic swine: ex 0203 29 11     Fore-ends and cuts thereof:      With a total bone and cartilage content of less than 25% by weight 020329 11 100 ex 0203 29 13     Loins and cuts thereof:      With a total bone and cartilage content of less than 25% by weight 0203 29 13 100 ex 0203 29 15     Bellies ( streaky ) and cuts thereof:      With a total bone and cartilage content of less than 15% by weight 0203 29 15 100   Other : ex 0203 29 55 Boneless : _______ Legs, fore-ends, shoulders or loins, and cuts thereof, derinded and defatted with a maximum layer of 3 mm fat (') 0203 29 55 120       Other legs, fore-ends, shoulders or loins, and cuts thereof (') 0203 29 55 190       Bellies and cuts thereof, derinded and defatted, with a maximum layer of 7 mm fat (')        With a total cartilage content of less than 15% by weight 0203 29 55 311        Other bellies and cuts thereof, derinded f )       With a total cartilage content of less than 25 % by weight 0203 29 55 391 ex 0210 Meat and edible meat offal , salted, in brine, dried or smoked; edible flours and meals of meat or meat offal :  Meat of swine : ex 0210 11   Hams, shoulders and cuts thereof, with bone in :    Of domestic swine :     Salted or in brine : ex 0210 11 11      Hams and cuts thereof:       With a total bone and cartilage content of less than 25% by weight 0210 11 11 100     Dried or smoked ex 0210 1131 _____ Hams and cuts thereof:       'Prosciutto di Parma ', 'Prosciutto di San Daniele ' ( 2 )        With a total bone and cartilage content of less than 25 % by weight 0210 11 31 110       Other        With a total bone and cartilage content of less than 25% by weight 0210 11 31 910 28 . 12 . 93 Official Journal of the European Communities No L 327/27 CN code Description of goods Product code ex 0210 12   Bellies ( streaky ) and cuts thereof:    Of domestic swine: ex 0210 12 11     Salted or in brine:      With a total bone and cartilage content of less than 15% by weight 0210 12 11 100 ex 0210 12 19     Dried or smoked: _____ with a* total bone and cartilage content of less than 15% by weight 0210 12 19 100 ex 0210 19   Other:    Of domestic swine:     Salted or in brine: ex 0210 19 40 _____ Loins and cuts thereof:       With a total bone and cartilage content of less than 25% by weight 0210 1940 100  Other : ex 0210 19 51 ______ Boneless :        Hams, fore-ends, shoulders or loins , and cuts thereof (') - 02101951 100        Bellies and cuts thereof, derinded ( 1 ) ________ With a total cartilage content of less than 15% by weight 0210 19 51 310     Dried or smoked: Other : ex 0210 19 81 ______ Boneless :        Prosciutto di Parma', 'Prosciutto di San Daniele', and cuts thereof ( 2 ) 0210 19 81 100        Hams, fore-ends, shoulders or loins, and cuts thereof (') 0210 1981 300 ex 1601 00 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products : ex 1601 00 10  Of liver :   Suitable for human consumption (6 ) 1601 00 10 100  Other ( 8 ): ex 1601 00 91   Sausages, dry or for spreading, uncooked (4 ) ( 6 ):    Suitable for human consumption 1601 00 91 100 ex 1601 00 99 Other (') ( 6 ):    Suitable for human consumption 1601 00 99 100 ex 1602 Other prepared or preserved meat, meat offal or blood; 160210 00  Homogenized preparations 1602 10 00 000 ex 1602 20  Of liver of any animal : ex 1 602 20 90   Other :    Suitable for human consumption 1602 20 90100  Of swine : ex 1602 41   Hams and cuts thereof: No L 327/28 Official Journal of the European Communities 28 . 12 . 93 CN code Description of goods Product code ex 1602 41 10    Of domestic swine:     Suitable for human consumption : Uncooked, and mixtures of cooked and uncooked meat (s ) ( 7) 160241 10 100 other ( 7 ):       Containing by weight 80 % or more of meat and fat ( 8 ) ( 9 ) 1602 41 10 210  Other O 1602 41 10 290 ex 1602 42   Shoulders and cuts thereof: ex 1602 42 10    Of domestic swine:     Suitable for human consumption:      Uncooked, and mixtures of cooked and uncooked meat (5 ) ( 7 ) 1602 42 10 100 Other ( 7 ): ______ Containing by weight 80 % or more of meat and fat ( 8 ) ( 9 ) 160242 10210 Other ( 9 ) 1602 42 10 290 ex 1602 49   Other, including mixtures :    Of domestic swine:     Containing by weight 80 % or more of meat or meat offal , of any kind, including fats of any kind or origin: ex 1602 49 11 _____ Loins (excluding collars ) and parts thereof, including mixtures of loins and hams ( 10 ): ________ Suitable for human consumption : Uncooked, and mixtures of cooked and uncooked meat ( s ) ( 7 ) 160249 11 110 Other ( 7)( 8 ) 1602 49 11 190 ex 1602 49 13      Collars and parts thereof, including mixtures of collars and shoulders ( l0 ): ______ Suitable for human consumption :        Uncooked, and mixtures of cooked and uncooked meat ( 5 ) ( 7 ) 160249 13 110 _ Other ( 7)( 8 ) 1602 49 13 190 ex 1602 49 15 _____ Other mixtures containing hams, shoulders, loins or collars, and parts thereof ( l0 ):       Suitable for human consumption :        Uncooked, and mixtures of cooked and uncooked meat (5 ) ( 7 ) 160249 15 110 Other ( 7)( 8 ) 1602 49 15 190 ex 1602 49 19 Other ( 10 ):       Suitable for human consumption :        Uncooked, and mixtures of cooked meat or offal and uncooked meat or offal ( s ) ( 7 ) 1602 49 19 110 Other (7)( s ) 1602 49 19 190 ex 1602 49 30 _____ Containing by weight 40% or more but less than 80% of meat or meat offal , of any kind, including fats of any kind or origin ( 7 ) ( 8 ) ( 10 ):    Suitable for human consumption 1602 49 30100 28 . 12 . 93 Official Journal of the European Communities No L 327/29 CN code Description of goods Product code ex 1602 49 50     Containing by weight less than 40% of meat or meat offal, of any kind, including fats of any kind or origin (7 ) ( 10 ): ______ Suitable for human consumption 1602 49 50 100 ex 1602 90  Other, including preparations of blood of any animal : ex 1602 90 10   Preparations of blood of any animal :    Suitable for human consumption 1602 90 10 100 ex 1902 Pasta , whether or not cooked or stuffed (with meat or other substances ) or otherwise prepared, such as spaghetti , macaroni , noodles, lasagne, gnocchi, ravioli , cannelloni, couscous, whether or not prepared : ex 1 902 20  Stuffed pasta , whether or not cooked or otherwise prepared : ex 1902 20 30   Containing more than 20% by weight of sausages and the like, of meat and meat offal of any kind, including fats of any kind or origin ;    Suitable for human consumption 1902 20 30100 (') The products and cuts thereof may be classified in this subheading only if the size and the characteristics of the coherent muscle tissue enable them to be identified as coming from the primary cuts mentioned . The expression 'cuts thereof' applies to products with a net unit weight of at least 100 grams or to products cut into uniform slices which can be clearly identified as coming from the primary cut mentioned and which are packed together with a net overall weight of at least 100 grams , ( 2 ) Only those products for which the name is certified by the competent authorities of the producing Member State can benefit from this refund. (') The refund on sausages presented in containers with a preservative liquid is granted on net weight after deduction of weight of this liquid . f ) The weight of a coating of paraffin corresponding to normal use in the trade is considered as part of the net weight of the sausage. ( s ) The term 'uncooked' shall apply to products which have not been subjected to any heat-treatment or which have been subjected to a heat-treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part . ( 6 ) If composite food preparations ( including prepared dishes ) containing sausages, are classified within heading No 1601 because of their composition, the refund is granted only on the net weight of the sausages, the meat and the offal , including fats of any kind or origin , which make part of these preparations. ( 7 ) The refund on products containing bones is granted on the net weight of the product after deduction of the weight of the bones. ( 8 ) The granting of the refund is subject to the compliance with the conditions laid down in Commission Regulation (EEC) No 171/78 (OJ No L 25, 31 . 1 . 1978, p. 21 ). At the time of the conclusion of customs export formalities the exporter shall declare in writing that the products in question fulfill these conditions. ( 9 ) The meat and fat content is to be determined in accordance with the analysis procedure in the Annex to Commission Regulation (EEC ) No 1583/89 (OJ No L 156, 8 . 6 . 1989 , p. 13 ). ( 10 ) The content of meat or meat offal , of any kind, including fats of any kind or origin , is to be determined in accordance with the analysis procedure in the Annex to Commission Regulation (EEC) No 226/89 (OJ No L29, 31 . 1 . 1989, p. 11 ). No L 327/30 Official Journal of the European Communities 28 . 12 . 93 8 . Poultrymeat CN code Description of goods Product code ex 0105 Live poultry, that is to say, fowls of the species Callus domesticus, ducks, geese, turkeys and guinea fowls :  Weighing not more than 185 g; 0105 11   Fowls of the species Gallus domesticus    Grandparent and parent female chicks : 0105 1111     Laying stocks 0105 11 11 000 0105 11 19 Other 0105 11 19 000 Other : 0105 1191     Laying stocks 0105 11 91 000 0105 11 99 Other 0105 11 99 000 0105 19 Other : 0105 19 10 Geese and turkeys 0105 19 10 000 0105 19 90    Ducks and guinea fowls 0105 19 90 000  Other : 0105 91 00   Fowls of the species Gallus domesticus 0105 91 00 000 0207 Meat and edible offal, of the poultry of heading No 0105, fresh, chilled or frozen : ex 0207 10  Poultry not cut in pieces, fresh or chilled:   Fowls of the species Gallus domesticus: 0207 10 11    Plucked and gutted, with heads and feet, known as '83% chickens' 0207 10 11 000 0207 10 15    -Plucked and drawn, without heads and feet but with necks, hearts, livers and , gizzards, known as '70% chickens' 0207 10 15 000 0207 10 19    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '65 % chickens', or otherwise presented  '65 % chickens' 020710 19 100  Otherwise presented 0207 10 19 900   Turkeys : 0207 10 31    Plucked and drawn, without heads and feet but with necks, hearts , livers and gizzards, known as '80% turkeys' 0207 10 31 000 020710 39    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '73 % turkeys', or otherwise presented 0207 10 39 000   Ducks: 0207 10 51    Plucked, bled, gutted but not drawn, with heads and feet, known as ' 85% ducks' 0207 10 51 000 0207 10 55    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '70% ducks ' 0207 10 55 000 0207 10 59    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '63% ducks', or otherwise presented 0207 10 59 000  Poultry not cut in pieces, frozen : 0207 21   Fowls of the species Gallus domesticus: 0207 21 10    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '70% chickens' 0207 21 10 000 0207 21 90    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '65 % chickens', or otherwise presented: ~ '65 % chickens' 0207 21 90100  Otherwise presented 0207 21 90 900 0207 22   Turkeys: 0207 22 10    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as ' 80% turkeys' 0207 22 10 000 0207 22 90    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '73 % turkeys', or otherwise presented 0207 22 90 000 ex 0207 23   Ducks, geese and guinea fowls :    Ducks: 28 . 12 . 93 Official Journal of the European Communities No L 327/31 CN code Description of goods Product code 0207 23 11 000 0207 23 19 000 0207 23 11 0207 23 19 ex 0207 39 ex 0207 39 11 0207 39 13 0207 39 15 0207 39 21 0207 39 23 ex 0207 39 25 0207 39 11 110 0207 39 11 990 0207 39 13 000 0207 39 15 000 0207 39 21 000 0207 39 23 000 0207 39 25 100 0207 39 25 200 0207 39 25 300 0207 39 25 400    Plucked and drawn , without heads and feet bur with necks, hearts , livers and gizzards, known as '70% ducks'    Plucked and drawn , without heads and feet and without necks, hearts , livers and gizzards, known as '63 % ducks', or otherwise presented Poultry cuts and offal ( including livers ), fresh or chilled :  Other:   Of fowls of the species Callus domesticus:    Cuts :     Boneless :      Homogenized meat, including mechanically recovered meat:       In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1 ,2 ( 1 )      Other: ______ Other than rumps     With bone in :      Halves and quarters      Whole wings, with or without tips      Breasts and cuts thereof      Legs and cuts thereof    Other:       Halves or quarters without the rump       Cuts consisting of whole leg or part of a leg and part of the back , where the weight of the part of the back does not exceed 25 % of the total weight       Cuts consisting of both unseparated hindquarters, with or without the rump _     cuts consisting of the two wings and a part of the back, where the weight of the part of the back does not exceed 45 % of the total weight   Of turkeys :    Cuts :     Boneless :      Homogenized meat, including mechanically recovered meat :       In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 (')    Other :       Other than rumps     With bone in :      Halves or quarters      Whole wings, with or without tips      Breasts and cuts thereof      Legs and cuts thereof:       Drumsticks and cuts of drumsticks ______ Other   Other:       Turkey wing cuts comprising either the humerus or the radius and/or ulna, without the wing tip   Of ducks, geese and guinea fowls :    Cuts :     Boneless : ex 0207 39 31 0207 39 31 110 0207 39 31 990 0207 39 33 000 0207 39 35 000 0207 39 41 000 0207 39 43 000 0207 39 45 000 0207 39 47 100 0207 39 33 0207 39 35 0207 39 41 0207 39 43 0207 39 45 ex 0207 39 47 No L 327/32 Official Journal of the European Communities 28 . 12 . 93 CN code Description of goods Product code ex 0207 39 55       Of ducks and guinea fowls :        Homogenized meat, including mechanically recovered meat:         In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 (') 0207 39 55 110          Other : ________ Other than rumps 0207 39 55 990      With bone in :       Halves or quarters : 0207 39 57 Of ducks 0207 39 57 000 0207 39 65  _____  Whole wings, with or without tips 0207 39 65 000       Breasts and cuts thereof: 0207 39 73 _______ of ducks and guinea fowls 0207 39 73 000       Legs and cuts thereof: 0207 39 77 _______ of ducks and guinea fowls 0207 39 77 000  Poultry cuts and offal other than livers, frozen: ex 0207 41   Of fowls of the species Callus domesticus:    Cuts: ex 0207 41 10     Boneless :      Homogenized meat, including mechanically recovered meat:       In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 (') 0207 41 10 110      Other:      Other than rumps 0207 41 10 990     With bone in : 0207 41 11 Halves or quarters 0207 41 11 000 0207 4121 _____ Whole wings, with or without tips 0207 41 21 000 0207 4141 _____ Breasts and cuts thereof 0207 41 41 000 0207 4151 _____ Legs and cuts thereof 0207 41 51 000 ex 0207 41 71 _____ Other:       Halves or quarters without the rump 0207 41 71 100 ______ cuts consisting of whole leg or part of a leg and part of the back, where the weight of the part of the back does not exceed 25 % of the total weight 0207 41 71 200       Cuts consisting of both unseparated hindquarters , with or without the rump 0207 41 71 300       Cuts consisting of the two wings and a part of the back, where the weight of the part of the back does not exceed 45% of the total weight 0207 41 71 400 ex 0207 42   Of turkeys:    Cuts : ex 0207 42 10     Boneless : _____ Homogenized meat, including mechanically recovered meat:       In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 f ) 0207 42 10 110        Other : Other than rumps 0207 42 10 990     With bone in : 28. 12 . 93 Official Journal of the European Communities No L 327/33 CN code Description of goods Product code 0207 42 1 1 Halves or quarters 0207 42 1 1 000 0207 42 21      Whole wings, with or without tips 0207 42 21 000 0207 42 41 _____  Breasts and cuts thereof 0207 42 41 000      Legs and cuts thereof: 0207 42 51 ______ Drumsticks and cuts thereof 02074251 000 0207 42 59 Other 0207 42 59 000 ;x 0207 42 71 Other : ______ Turkey wing cuts comprising either the humerus or the radius and/or ulna , without the wing tip 0207 42 71 100 :x 0207 43   Of ducks, geese or guinea fowls :    Cuts ;     Boneless : :x 0207 43 15      Of ducks and guinea fowls :       Homogenized meat, including mechanically recovered meat;        In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 (') 0207 43 15 110       Other : Other than rumps 0207 43 15 990   _  With bone in :      Halves or quarters: 0207 43 21 Of ducks 0207 43 21 000 0207 43 31      Whole wings, with or without tips 0207 43 31000      Breasts and cuts thereof: 0207 43 53 ______ Of ducks and guinea fowls , 0207 43 53 000 _____ LegS ancI cuts thereof: 0207 43 63 ______ of ducks and guinea fowls 0207 43 63 000 ;x 1602 Other prepared or preserved meat, meat offal or blood :  Of poultry of heading No 0105 : ;x 1602 39 Other :    Containing 57 % or more by weight of poultrymeat or offal ( 2 ): :x 1602 39 11     Uncooked:      Whole fowls of the spccies Callus domesticus; cuts thereof (excluding offals ) as described under subheadings 0207 39 11 and 0207 41 10 (excluding homogenized meat, including mechanically recovered meat ), and subheadings 0207 39 13 , 21 and 23 and 0207 41 11 , 41 and 51 1602 39 11 100 ( 1 ) Water, protein and fat contents shall be determined in accordance with recognized ISO (International Organization for Standardization ) methods as set out below: Water: ISO 1442-1973 ; Protein : Multiplication of the nitrogen content, determined in accordance with ISO 937-1978, by the factor 6,25; Fat: ISO 1443-1973 . (z) For the purpose of determining the percentage of poultrymeat the weight of any bones shall be disregarded. No L 327/34 Official Journal of the European Communities 28 . 12 . 93 9 . Eggs CN code ' Description of goods Product code ex 0407 00 Birds ' eggs, in shell , fresh , preserved or cooked;  Of poultry :   For hatching ('): 0407 00 11    Of turkeys or geese 0407 00 11 000 0407 00 19 Other 0407 00 19 000 0407 00 30 Other 0407 00 30 000 0408 Birds ' eggs, not in shell , and egg yolks, fresh , dried, cooked by steaming or by boiling water , moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter ;  Egg yolks ; ex 0408 11   Dried; ex 0408 11 80 Other :    Suitable for human consumption 0408 11 80 100 ex 0408 19   Other ;    Other ; ex 0408 19 81     Liquid :      Suitable for human consumption 0408 19 81 100 ex 0408 19 89 _____ Other, including frozen ;      Suitable for human consumption 0408 19 89 100  Other ; ex 0408 91 Dried : ex 0408 91 80 Other :     Suitable for human consumption 0408 91 80 100 ex 0408 99 Other : ex 0408 99 80 Other :     Suitable for human consumption 0408 99 80 100 ( ) Applies only to poultry eggs which fulfil the conditions stipulated by the competent authorities of the European Communities and on which are stamped the identifying number of the producer establishment and/or other particulars as provided for in Article 5 (4 ) of Council Regulation ( EEC ) No 2782/75 (OJ No L 282, 1 . 11 . 1975 , p. 100 ), 28 . 12 . 93 Official Journal of the European Communities No L 327/35 10. Milk and milk products CN code Description of goods Product code 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter ('): 0401 10  Of a fat content, by weight, not exceeding 1 % : 0401 10 10   In immediate packings of a net content not exceeding 2 litres 0401 10 10 000 0401 10 90 Other 0401 10 90 000 0401 20  Of a fat content, by weight, exceeding 1 % but not exceeding 6%:   Not exceeding 3 % : 0401 20 11*    In immediate packings of a net content not exceeding 2 litres:     Of a fat content, by weight, not exceeding 1,5 % 0401 20 1 1 100     Of a fat content, by weight, exceeding 1 ,5 % 0401 20 11 500 0401 20 19 Other :     Of a fat content, by weight, not exceeding 1,5 % 0401 20 19 100     Of a fat content, by weight, exceeding 1 ,5 % 0401 20 19 500   Exceeding 3 % : 0401 20 91    In immediate packings of a net content not exceeding 2 litres : of a fat content, by weight, not exceeding 4% 0401 20 91 100    Of a fat content, by weight, exceeding 4% 0401 20 91 500 0401 20 99 Other :     Of a fat content, by weight, not exceeding 4 % 0401 20 99 100     Of a fat content, by weight, exceeding 4% 0401 20 99 500 0401 30  Of a fat content, by weight, exceeding 6% ;   Not exceeding 21 % : 0401 30 1 1    In immediate packings of a net content not exceeding 2 litres :     Of a fat content, by weight: Not exceeding 10% 0401 30 11 100      Exceeding 10 % but not exceeding 17% 0401 30 1 1 400 Exceeding 17% 0401 30 11 700 0401 30 19 Other :     Of a fat content, by weight: Not exceeding 10% 0401 30 19 100      Exceeding 10% but not exceeding 17 % 0401 30 19 400 Exceeding 17% 0401 30 19 700   Exceeding 21 % but not exceeding 45% : 0401 30 31 ,    In immediate packings of a net content not exceeding 2 litres : _____ Of a fat content, by weight :      Not exceeding 35% 0401 3031 100      Exceeding 35% but not exceeding 39% 0401 3031 400 Exceeding 39% 0401 30 31 700 0401 30 39 Other :     Of a fat contcnt, by weight:      Not exceeding 35% 0401 3039 100      Exceeding 35% but not exceeding 39% 0401 3039400 Exceeding 39 % 0401 30 39 700   Exceeding 45 % : 0401 30 91    In immediate packings of a net content not exceeding 2 litres ;     Of a fat content, by weight:      Not exceeding 68% 0401 3091 100 _______ Exceeding 68 % but not exceeding 80 % 0401 30 91 400 Exceeding 80% 0401 30 91 700 No L 327/36 Official Journal of the European Communities 28 . 12 . 93 CN code Description of goods Product code 0401 30 99 0401 30 99 100 0401 30 99 400 0401 30 99 700 Other :     Of a fat content, by weight :      Not exceeding 68 %      Exceeding 68% but not exceeding 80% _______ Exceeding 80% Milk and cream, concentrated or containing added sugar or other sweetening matter:  In powder, granules or other solid forms, of a fat content, by weight, not exceeding 0402 0402 10 1,5% ("):   Not containing added sugar or other sweetening matter ( 2 ):    In immediate packings of a net content not exceeding 2,5 kg Other Other ( 4 ): 0402 10 11 000 0402 10 19 000 0402 10 91 000 0402 10 99 000 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 040121 11 0402 21 11 200 0402 21 11 300 0402 21 1 1 500 0402 21 11 900 0402 21 17 000 0402 21 19 300 0402 21 19 500 0402 21 19 900 0402 21 17 0402 21 19 0402 21 91    In immediate packings of a net content not exceeding 2,5 kg Other  In powder, granules or other solid forms, of a fat content, by weight, exceeding 1,5 % ( n ):   Not containing added sugar or other sweetening matter ( 2 ):    Of a fat content, by weight, not exceeding 27%:     In immediate packings of a net content not exceeding 2,5 kg:      Of a fat content, by weight: ______ Not exceeding 1 1 %       Exceeding 1 1 % but not exceeding 1 7 %       Exceeding 17% but not exceeding 25%       Exceeding 25 %     Other:      Of a fat content, by weight, not exceeding 11%      Of a fat content, by weight, exceeding 11% but not exceeding 27% :       Not exceeding 1 7 %       Exceeding 17% but not exceeding 25%       Exceeding 25 %    Of a fat content, by weight, exceeding 27% :     In immediate packings of a net content not exceeding 2,5 kg:      Of a fat content, by weight:       Not exceeding 28 % ______ Exceeding 28 % but not exceeding 29 %       Exceeding 29% but not exceeding 41 %       Exceeding 41 % but not exceeding 45 %       Exceeding 45% but not exceeding 59% ______ Exceeding 59% but not exceeding 69% _______ Exceeding 69 % but not exceeding 79 % ______ Exceeding 79%     Other:      Of a fat content, by weight:       Not exceeding 28 %       Exceeding 28 % but not exceeding 29 %       Exceeding 29% but not exceeding 41 %       Exceeding 41 % but not exceeding 45 % ______ Exceeding 45% but not exceeding 59%       Exceeding 59 % but not exceeding 69 %       Exceeding 69 % but not exceeding 79 % __ __ Exceeding 79% Other (4 ):    Of a fat content, by weight, not exceeding 27 % :     Other : 0402 21 91 100 0402 21 91 200 0402 21 91 300 0402 21 91 400 0402 21 91 500 0402 21 91 600 0402 21 91 700 0402 21 91 900 0402 21 99 0402 21 99 100 0402 21 99 200 0402 21 99 300 0402 21 99 400 0402 21 99 500 0402 21 99 600 0402 21 99 700 0402 21 99 900 ex 0402 29 28 . 12 . 93 Official Journal of the European Communities No L 327/37 GN code Description of goods Product code 0402 29 15      In immediate packings of a net content not exceeding 2,5 kg; ________ Of a fat content, by weight : Not exceeding 1 1 % 0402 29 15 200 Exceeding 11 % but not exceeding 17% 0402 29 15 300        Exceeding 17% but not exceeding 25% 0402 29 15 500        Exceeding 25 % 040229 15 900 0402 29 19 Other :       Of a fat content, by weight : Not exceeding 1 1 % 0402 29 19 200 _________ Exceeding 1 1 % but not exceeding 1 7 % 0402 29 1 9 300        Exceeding 17% but not exceeding 25% 040229 19500 Exceeding 25 % 0402 29 19 900    Of a fat content, by weight, exceeding 27% : 0402 29 91     In immediate packings of a net content not exceeding 2,5 kg;      Of a fat content, by weight :       Not exceeding 41 % 0402 29 91 100       Exceeding 41 % 0402 29 91 500 0402 29 99 Other :      Of a fat content, by weight : Not exceeding 41 % 0402 29 99 100 Exceeding 41% 0402 29 99 500  Other: 0402 91   Not containing added sugar or other sweetening matter ( 2 ):    Of a fat content, by weight, not exceeding 8% : 0402 91 11     In immediate packings of a net content not exceeding 2,5 kg: ______ Of a non-fat lactic dry matter content:       Of less than 1 5 % and of a fat content, by weight: ________ Not exceeding 3% 0402 91 11 110  _   Exceeding 3% 040291 11 120 _____  Of 1 5 % or more and of a fat content, by weight : Not exceeding 3% 0402 91 11 310        Exceeding 3% but not exceeding 7,4% 0402 91 11 350 Exceeding 7,4 % 0402 91 11 370 0402 91 19 Other :      Of a non-fat lactic dry matter content:       Of less than 1 5 % and of a fat content, by weight: _______ Not exceeding 3 % 0402 91 19 110        Exceeding 3% 040291 19 120 ______ Of 15 % or more and of a fat content, by weight: Not exceeding 3% 0402 91 19 310        Exceeding 3% but not exceeding 7,4% 040291 19350 Exceeding 7,4% 0402 91 19 370    Of a fat content, by weight, exceeding 8% but not exceeding 10% : 0402 91 31     In immediate packings of a net content not exceeding 2,5 kg:      Of a non-fat lactic dry matter content :       Of less than 15% 0402 91 31 100 Of 15 % or more 0402 91 31 300 0402 91 39 Other : _____ Of a non-fat lactic dry matter content: of less than 15% 0402 91 39 100       Of 15% or more 0402 91 39 300    Of a fat content, by weight, exceeding 10% but not exceeding 45 % : 0402 91 51     In immediate packings of a net content not exceeding 2,5 kg 0402 91 51 000 0402 91 59 Other 0402 91 59 000    Of a fat content, by weight, exceeding 45 %: No L 327/38 Official journal of the European Communities 28 , 12 . 93 CN code Description of goods Product code 0402 91 91     In immediate packings of a net content not exceeding 2,5 kg 0402 91 91 000 0402 91 99 Other 0402 91 99 000 0402 99 Other:    Of a fat content, by weight, not exceeding 9,5 % : 0402 99 11     In immediate packings of a net content not exceeding 2,5 kg:    -  Of a non-fat lactic dry matter content of less than 15 % and of a fat content, by weight ( 4 ):       Not exceeding 3% 0402 99 11 110 ______ Exceeding 3% but not exceeding 6,9% 040299 11 130 Exceeding 6,9% 0402 99 1 1 150      Of a non-fat lactic dry matter content of 15% or more and of a fat content, by weight ( 5 ): Not exceeding 3 % 0402 99 11 310       Exceeding 3 % but not exceeding 6,9 % 0402 99 1 1 330 Exceeding 6,9 % 0402 99 1 1 350 0402 99 19 Other: _____ Of a non-fat lactic dry matter content of less than 15 % and of a fat content, by weight ( 4 ): ______ Not exceeding 3 % 040299 19 110       Exceeding 3% but not exceeding 6,9% 0402 99 19 130 Exceeding 6,9% 0402 99 19 150      Of a non-fat lactic dry matter content of 15 % or more and of a fat content, by weight ( 5 ):       Not exceeding 3 % 040299 19310       Exceeding 3% but not exceeding 6,9% 0402 99 19 330 Exceeding 6,9 % 0402 99 19 350    Of a fat content, by weight, exceeding 9,5 % but not exceeding 45 % : 0402 99 31     In immediate packings not exceeding 2,5 kg: _____ Of a fat content, by weight, not exceeding 21 % : _______ Of a non-fat lactic dry matter content, by weight, of less than 15% (*) 0402 99 31 110       Of a non-fat lactic dry matter content, by weight, of 15% or more (s ) 0402 99 31 150      Of a fat content, by weight, exceeding 21 % but not exceeding 39% (4 ) 0402 99 31 300      Of a fat content, by weight, exceeding 39% (4 ) 0402 99 31 500 0402 99 39 - Other:      Of a fat content, by weight, not exceeding 21 % :       Of a non-fat lactic dry matter content, by weight, of less than 15% (4 ) 0402 99 39 110 _______ Of a non-fat lactic dry matter content, by weight, of 15 % or more (5 ) 0402 99 39 150      Of a fat content, by weight, exceeding 21 % but not exceeding 39% (4 ) 0402 99 39 300      Of a fat content, by weight, exceeding 39% (4 ) 0402 99 39 500    Of a fat content, by weight, exceeding 45 % : 0402 99 91     In immediate packings not exceeding 2,5 kg (4 ) 0402 99 91 000 0402 99 99 Other ( 4 ) 0402 99 99 000 :x 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa : 28 . 12 . 93 Official Journal of the European Communities No L 327/39 CN code Description of goods Product code ex 0403 10  Yoghurt;   Not flavoured nor containing added fruit, nuts or cocoa :    In powder, granules or other solid forms    Other:     Not containing added sugar or other sweetening matter , of a fat content by weight ('): 0403 10 22 _____ Not exceeding 3%: Not exceeding 1,5% 0403 10 22 100       Exceeding 1,5% 0403 1022300 0403 10 24    Exceeding 3 % but not exceeding 6 % 0403 1024000 0403 10 26 Exceeding 6% 0403 10 26 000     Other, of a fat content by weight ( 4 ): 040.3 10 32 Not exceeding 3 % :       Not exceeding 1,5% 0403 1032 100 Exceeding 1,5 % 0403 10 32 300 0403 10 34 _____ Exceeding 3% but not exceeding 6% 0403 10 34 000 0403 1 0 36 Exceeding 6 % 0403 10 36 000 :x 0403 90 - Other:   Not flavoured nor containing added fruit, nuts or cocoa :    In powder, granules or other solid forms ( 12 ):     Not containing added sugar or other sweetening matter, with a fat content by weight ( 2 ): 0403 90 11 Not exceeding 1,5 % 0403 90 11 000 0403 9013 _____ Exceeding 1,5% but not exceeding 27% :       Not exceeding 11% 0403 9013200       Exceeding 11 % but not exceeding 17% 0403 90 13 300       Exceeding 17% but not exceeding 25% 0403 90 13 500       Exceeding 25 % 0403 90 13 900 0403 90 19 Exceeding 27% 0403 9019 000     Other, of a fat content by weight ( 4 ): 0403 90 31 Not exceeding 1,5 %: 0403 90 31 000 0403 90 33       Exceeding 1 ,5 % but not exceeding 27 % Not exceeding 1 1 % 0403 90 33 200        Exceeding 1 1 % but not exceeding 1 7 % 0403 90 33 300        Exceeding 1 7 % but not exceeding 25 % 0403 90 33 500 Exceeding 25 % 0403 90 33 900 0403 90 39 Exceeding 27% 0403 90 39 000    Other :     Not containing added sugar or other sweetening matter, of a fat content by weight ('): 0403 90 51 _____ Not exceeding 3% :  _____  Not exceeding 1,5% 0403 9051 100 - Exceeding 1,5% 0403 90 51 300 0403 90 53 Exceeding 3 % but not exceeding 6 % 0403 90 53 000 0403 90 59 _____ Exceeding 6% :       Not exceeding 10% 0403 9059 110       Exceeding 10% but not exceeding 17% 0403 90 59 140 ______ Exceeding 17% but not exceeding 21 % 0403 90 59 170       Exceeding 21 % but not exceeding 35% 0403 90 59 310       Exceeding 35% but not exceeding 39% 0403 9059340       Exceeding 39% but not exceeding 45 % 0403 9059370 No L 327/40 Official Journal of the European Communities 28 . 12 , 93 Product codeCN code 0403 90 59 (cont 'd) 0403 90 61 0403 90 63 0403 90 69 ex 0404 0404 90 0404 90 1 1 0404 90 13 ex 0404 90 19 Description of goods       Exceeding 45% but not exceeding 68% _______ Exceeding 68 % but not exceeding 80 % _______ Exceeding 80%     Other, of a fat content by weight (4 ): _   _ _ JsJot exceeding 3% : _______ Not exceeding 1,5%       Exceeding 1,5%      Exceeding 3 % but not exceeding 6 %      Exceeding 6 % Whey, whether or not concentrated or containing added sugar or other sweetning matter; products consisting of natural milk constituents , whether or not containing added sugar or other sweetening matter, not elsewhere specified or included:  Other :   Not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38 ), by weight:    Not exceeding 42% and of a fat content, by weight:     Not exceeding 1,5% :      In powder or granules ( 2 )      Other, of a non-fat lactic dry matter content ( 1 ):       Of less than 15% Of 15% or more     Exceeding 1,5% but not exceeding 27% :      In powder or granules ( 2 ): _______ Of a fat content by weight:         Not exceeding 1 1 % ________ Exceeding 11 % but not exceeding 17%         Exceeding 1 7 % but not exceeding 25 %         Exceeding 25 %      Other ( 1 ):        Of a non-fat lactic dry matter content of less than 15% and of a fat content, by weight:         Not exceeding 3 % ________ Exceeding 3 % but not exceeding 6 %         Exceeding 6% but not exceeding 10%         Exceeding 10% but not exceeding 17%         Exceeding 17%        Of a non-fat lactic dry matter content of 15% or more, and of a fat content, by weight:         Not exceeding 3 %         Exceeding 3 % but not exceeding 7,4 %         Exceeding 7,4 % but not exceeding 8 %         Exceeding 8% but not exceeding 10%         Exceeding 10%     Exceeding 27% :      In powder or granules, of a fat content, by weight ( 2 ):       Not exceeding 28 %       Exceeding 28% but not exceeding 29% 0403 90 59 510 0403 90 59 540 0403 90 59 570 0403 90 61 100 0403 90 61 300 0403 90 63 000 0403 90 69 000 0404 90 11 100 0404 90 11 910 0404 90 1 1 950 0404 90 13 120 0404 90 13 130 0404 90 13 140 0404 90 13 150 0404 90 13 911 0404 90 13 913 0404 90 13 915 0404 90 13 917 0404 90 13 919 0404 90 13 931 0404 90 13 933 0404 90 13 935 0404 90 13 937 0404 90 1 3 939 0404 90 19 110 0404 90 19 115 28 . 12 . 93 Official Journal of the European Communities No L 327/41 CN code Description of goods Product code ex 0404 90 19 (cont'd) 0404 90 19 120 0404 90 19 130 0404 90 19 1 35 0404 90 31 0404 90 33     Exceeding 29% but not exceeding 41 %     Exceeding 41 % but not exceeding 45%     Exceeding 45% but not exceeding 59%     Exceeding 59% but not exceeding 69%     Exceeding 69% but not exceeding 79%     Exceeding 79%  Exceeding 42 % , and of a fat content, by weight:   Not exceeding 1,5% : In powder or granules ( 2 )    Other, of a non-fat lactic dry matter content (')     Of less than 1 5 %     Of 1 5 % or more   Exceeding 1,5% but not exceeding 27% :    In powder or granules ( 2 ):     Of a fat content by weight :      Not exceeding 1 1 %      Exceeding 11 % but not exceeding 17%      Exceeding 1 7 % but not exceeding 25 % _    Exceeding 25 % Other ('):     Of a non-fat lactic dry matter content of less than 15% and of a fat content, by weight :      Not exceeding 3 %      Exceeding 3 % but not exceeding 6 % Exceeding 6% but not exceeding 10%      Exceeding 10% but not exceeding 17%      Exceeding 17%     Of a non-fat lactic dry matter content of 1 5 % or more, and of a fat content, by weight : 0404 90 19 150 0404 90 19 160 0404 90 19 180 0404 90 31 100 0404 90 31 910 0404 90 31 950 0404 90 33 120 0404 90 33 130 0404 90 33 140 0404 90 33 150 0404 90 33 911 0404 90 33 913 0404 90 33 915 0404 90 33 917 0404 90 33 919 0404 90 33 931 0404 90 33 933 0404 90 33 935 0404 90 33 937 0404 90 33 939 0404 90 39 110 0404 90 39 115 0404 90 39 120 0404 90 39 130 0404 90 39 150 ex 0404 90 39      Not exceeding 3 ^      Exceeding 3 % but not exceeding 7,4 %      Exceeding 7,4 % but not exceeding 8 %      Exceeding 8% but not exceeding 10%       Exceeding 10%   Exceeding 27 % :    In powder or granules, of a fat content, by weight ( 2 ):     Not exceeding 28 %     Exceeding 28 % but not exceeding 29 % -  Exceeding 29% but not exceeding 41 %     Exceeding 41 % but not exceeding 45 %     Exceeding 45 % Other, of a protein content ( nitrogen content x 6,38 ), by weight :  Not exceeding 42 % , and of a fat content, by weight : No L 327/42 Official Journal of the European Communities 28 . 12 . 93 CN code Description of goods Product code 0404 90 51  - Not exceeding 1,5% :      In powder or granules (4 ) 04049051 100 ______ Other, of a non-fat lactic dry matter content : Of less than 15% (4 ) 0404 90 51 910   Of 15 % or more ( s ) 0404 90 51 950 ex 0404 90 53     Exceeding 1,5% but not exceeding 27%;      In powder or granules ( 4 ):       Of a fat content by weight: Not exceeding 11 % 0404 90 53 110        Exceeding 11% but not exceeding 17% 04049053 130        Exceeding 17% but not exceeding 25 % 04049053 150 Exceeding 25 % 0404 90 53 170      Other :       Of a non-fat lactic dry matter content of less than 15% and of a fat content, by weight ( 4 ): _______ Not exceeding 3% 04049053911        Exceeding 3% but not exceeding 6% 0404 90 53 913        Exceeding 6% but not exceeding 10% 04049053915 _______ Exceeding 10% but not exceeding 17% 0404 90 53 917   _ _ Exceeding 17% 0404 90 53 919    ~   Of a non-fat lactic dry matter content of 15 % or more, and of a fat content, by weight ( ¢'):        Not exceeding 3% 04049053931        Exceeding 3% but not exceeding 6,9 % 04049053933        Exceeding 6,9% but not exceeding 9,5% 04049053935        Exceeding 9,5% but not exceeding 21% 0404 90 53 937 0404 90 59 Exceeding 27% :      In powder or granules, of a fat content, by weight ( 4 ):       Not exceeding 41 % 04049059 130 Exceeding 41 % 0404 90 59 150      Other, of a fat content, by weight (4 ): Not exceeding 39 % 0404 90 59 930       Exceeding 39% but not exceeding 45 % 04049059950       Exceeding 45 % 0404 90 59 990    Exceeding 42 % and of a fat content, by weight: 0404 90 91     Not exceeding 1,5% :      In powder or granules ( 4 ) 0404 90 91 100      Other, of a non-fat lactic dry matter content : Of less than 15 % (4 ) 0404 90 91 910 Of 15 % or more ( 5 ) 0404 90 91 950 ex 0404 90 93 Exceeding 1,5 % but not exceeding 27%:      In powder or granules (4 ):       Of a fat content by weight: Not exceeding 11 % 0404 90 93 110        Exceeding 11 % but not exceeding 17% 0404 90 93 130        Exceeding 17% but not exceeding 25% 0404 90 93 150 Exceeding 25 % 0404 90 93 170 28 . 12 . 93 Official Journal of the European Communities No L 327/43 CN code Description of goods Product code ex 0404 90 93 Other; (c °nt d) ______ of a non-fat lactic dry matter content of less than 15 % and of a fat content, by weight (4 ):        Not exceeding 3 % 0404 90 93 911        Exceeding 3% but not exceeding 6% 0404 90 93 913        Exceeding 6% but not exceeding 10% 0404 90 93 915        Exceeding 10% but not exceeding 17% 04049093917        Exceeding 17% 04049093919       Of a non-fat lactic dry matter content of 15 % or more, and of a fat content, by weight ('):        Not exceeding 3 % 0404 90 93 931        Exceeding 3 % but not exceeding 6,9 % ' 0404 90 93 933        Exceeding 6,9 % but not exceeding 9,5 % 0404 90 93 935        Exceeding 9,5 % but not exceeding 21 % 0404 90 93 937 ex 0404 90 99     Exceeding 27% (4 ):      In powder or granules, of a fat content, by weight: Not exceeding 41% 0404 90 99 130 Exceeding 41% 0404 90 99 150      Other, of a fat content, by weight:       Not exceeding 39 % 0404 90 99 930       Exceeding 39 % but not exceeding 45 % 0404 90 99 950       Exceeding 45 % 0404 90 99 990 ex 0405 00 Butter and other fats and oils derived from milk :  Of a fat content, by weight, not exceeding 85 % : ex 0405 00 1 1   In immediate packings of a net content not exceeding 1 kg:    Of a fat content, by weight:     Of 62 % or more but less than 78 % 0405 00 11 200 _____ of 78 % or more but less than 80 % 0405 00 11 300     Of 80 % or more but less than 82 % 0405 00 11 500     Of 82 % or more 0405 00 11 700 ex 0405 00 19 Other:    Of a fat content, by weight:     Of 62 % or more but less than 78 % 0405 00 19 200     Of 78 % or more but less than 80 % 0405 00 19 300     Of 80 % or more but less than 82 % 0405 00 19 500 Of 82 % or more ' ¢ 0405 00 19 700 0405 00 90 - Other:   Of a fat content, by weight: Not exceeding 99,5 % 0405 00 90 100    Exceeding 99,5.% 0405 00 90 900 ex 0406 Cheese and curd ( s ) ( 7 ): ex 0406 10  Fresh (unripened or uncured ) cheese, including whey cheese, and curd : ex 0406 10 20   Of a fat content, by weight, not exceeding 40%:    Whey cheese 0406 10 20 100    Other :   Of a water content, calculated by weight, of the non-fatty matter , exceeding 47 % but not exceeding 72 % : No L 327/44 Official Journal of the European Communities 28 . 12 . 93 CN code Product code ex 0406 10 20 (cont'd) 0406 10 20 230 0406 10 20 290 0406 10 20 610 0406 10 20 620 0406 10 20 630 0406 10 20 640 0406 10 20 650 0406 10 20 660 0406 10 20 810 0406 10 20 830 0406 10 20 850 0406 10 20 870 0406 10 20 900 Description of goods     Ricotta , salted:  _   of a fat content, by weight, in the dry matter of 39 % or more :       Of a fat content, by weight, of 30 % or more;        Manufactured exclusively from sheep's milk        Other    Other ;      Of a fat content, by weight, in the dry matter ; ______ Of less than 5 % and of a content, by weight, in the dry matter of 32 % or more       Of 5 % or more but less than 1 9 % and of a content, by weight, in the dry matter of 32% or more       Of 19% or more but less than 39% and of a water content, calculated by weight, of the non-fatty matter not exceeding 62 %       Other, of a water content , calculated by weight, of the non-fatty matter :        Exceeding 47% but not exceeding 52%        Exceeding 52% but not exceeding 62% - Exceeding 62 %    Of a water content, calculated by weight, of the non-fatty matter, exceeding 72% :     Cottage cheese of a fat content, by weight, in the dry matter not exceeding 25 %     Cream cheese of a water content, calculated by weight, of the non-fatty matter, exceeding 77% but not exceeding 82% and a fat content, by weight, in the dry matter:      Of 60% or more but less than 69%      Of 69 % or more Other    Other Grated or powdered cheese, of all kinds :  Other :   Cheeses produced from whey   Other:    Of a fat content, by weight, exceeding 20 % , of a lactose content, by weight, less than 5 % and of a dry matter content, by weight :     Of 60% or more but less than 80%     Of 80% or more but less than 85%  _  _ Of 85 % or more but less than 95 % Of 95 % or more Other Processed cheese, not grated or powdered  In the manufacture of which no cheeses other than Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese ( known as Schabziger ); put up for retail sale, of a fat content by weight in the dry matter, not exceeding 56 % :   In the manufacture of which no cheeses other than Emmentaler and Gruyere have been used of a fat content by weight in the dry matter, not exceeding 56% :    Of a fat content, by weight, not exceeding 36 % and of a fat content, by weight, in the dry matter:     Not exceeding 48 % :      Of a dry matter content, by weight :      Of less than 27%      Of 27 % or more but less than 33 % _______ Of 33 % or more but less than 38 % ex 0406 20 0406 20 90 0406 20 90 100 0406 20 90 913 0406 20 90 915 0406 20 90 917 0406 20 90 919 0406 20 90 990 ex 0406 30 ex 04063010 0406 30 10 100 0406 3010 150 0406 30 10 200 28. 12 . 93 Official journal of the European Communities No L 327/45 Product codeCN code ex 0406 30 10 (cont 'd) 0406 30 31 0406 30 39 0406 30 90 ex 0406 40 0406 40 50 0406 40 90 ex 0406 90 Description of goods        Of 38 % or more but less than 43% and of a fat content, by weight, in the dry matter :         Of less than 20 %         Of 20% or more        Of 43 % or more and of a fat content, by weight, in the dry matter:         Of less than 20%         Of 20 % or more but less than 40 %        Of 40% or more      Exceeding 48 % :       Of a dry matter content, by weight:        Of less than 33 %        Of 33% or more but less than 38%        Of 38% or more but less than 43%        Of 43 % or more but less than 46 %        Of 46 % or more and of a fat content, by weight, in the dry matter :         Of less than 55 %         Of 55% or more     Of a fat content, by weight, exceeding 36 %   Other :    Of a fat content, by weight , not exceeding 36 % and of a fat content, by weight, in the dry matter:     Not exceeding 48 % :      Of a dry matter content, by weight:       Of less than 27 %       Of 27 % or more but less than 33 %       Of 33 % or more but less than 38 %       Of 38 % or more but less than 43 % and of a fat content, by weight, in the dry matter:        Of less than 20% Of 20% or more       Of 43 % or more and of a fat content, by weight, in the dry matter : __________ of less than 20 %        Of 20% or more but less than 40 %        Of 40% or more     Exceeding 48 % :      Of a dry matter content, by weight: ______ Of less than 33 %       Of 33 % or more but less than 38 %       Of 38 % or more but less than 43%       Of 43 % or more but less than 46 % ______ Of 46 % or more and of a fat content, by weight , in the dry matter:        Of less than 55 %        Of 55 % or more    Of a fat content, by weight, exceeding 36 %  Blue-veined cheese :   Gorgonzola Other  Other cheese : Other; 0406 30 10 250 0406 30 10 300 0406 30 10 350 0406 30 10 400 0406 30 10 450 0406 30 10 500 0406 30 10 550 0406 30 10 600 0406 30 10 650 0406 30 10 700 0406 30 10 750 0406 30 10 800 0406 30 31 100 0406 30 31 300 0406 30 31 500 0406 30 31 710 0406 30 31 730 0406 30 31 910 0406 30 31 930 0406 30 31 950 0406 30 39 100 0406 30 39 300 0406 30 39 500 0406 30 39 700 0406 30 39 930 0406 30 39 950 0406 30 90 000 0406 40 50 000 0406 40 90 000 No L 327/46 Official Journal of the European Communities 28 . 12 . 93 CN code Description of goods    Emmental    Gruyerc, Sbrinz :     Gruyere     Sbrinz    Bergkase, Appenzell , fromage fribourgeois, Vacherin Mont d'Or and Tete de Moine: _ _ __ __ Bergkase     Others    Cheddar ;     Of a fat content, by weight, in the dry matter :      Of 48 % or more    Edam :     Of a fat content, by weight, in the dry matter :      Of 39 % or more Tilsit : ______ of a fat content, by weight, in the dry matter:      Of 39 % or more    Butterkase :     Of a fat content, by weight, in the dry matter: Of 39% or more    Feta (-1 ):     Of sheep's milk or buffalo milk in containers containing brine, or in sheep or goatskin bottles :      Manufactured exclusively from sheep's milk :       Of a water content calculated by weight of the non-fatty matter not exceeding 72% :        Of a fat content, by weight, in the dry matter of 39 % or more       Of a water content calculated by weight of the non-fatty matter exceeding 72% : Product code 0406 90 13 000 0406 90 15 100 0406 90 15 900 0406 90 17 100 0406 90 17 900 0406 90 21 900 0406 90 23 900 0406 90 25 900 0406 90 27 900 0406 90 31 119 0406 90 31 151 0406 90 31 159 0406 90 33 119 0406 90 33 151 0406 90 33 919 0406 90 33 951 0406 90 35 190 0406 90 35 990 0406 90 61 000 0406 90 13 0406 90 15 0406 90 17 ex 0406 90 21 ex 0406 90 23 ex 0406 90 25 ex 0406 90 27 ex 0406 90 31 ex 0406 90 33 ex 0406 90 35 0406 90 61        With a dry matter content, by weight, of 40 % or more and a fat content, by weight, in the dry matter of 50% or more        Other     Other:      Manufactured exclusively from sheep's and/or goats ' milk :       Of a water content calculated by weight of the non-fatty matter not exceeding 72% :        Of a fat content, by weight, in the dry matter of 39 % or more _______ Of a water content calculated by weight of the non-fatty matter exceeding 72% :        With a dry matter content, by weight, of 40 % or more and a fat content, by weight , in the dry matter of 50% or more Other :       Of a water content calculated by weight of the non-fatty matter not exceeding 72% :        Of a fat content, by weight, in the dry matter of 39% or more       Of a water content calculated by weight of the non-fatty matter exceeding 72% :        With a dry matter content, by weight, of 40 % or more and a fat content, by weight, in the dry matter of 50% or more    Kefalotyri :     Manufactured exclusively from sheep's and/or goats ' milk :      Of a fat content, by weight, in the dry matter of 39% or more Other :      Of a fat content, by weight , in the dry matter of 39 % or more Other :     Other : __     Of a fat content, by weight, not exceeding 40 % and a water content, calculated by weight, of the non-fatty matter : _______ Not exceeding 47 %;        Grana Padano, Parmigiano Reggiano 28 . 12 . 93 Official Journal of the European Communities No L 327/47 CN code Description of goods Product code 0406 90 63 ex 0406 90 69        Fiore Sardo, Pecorino:         Manufactured exclusively from sheep 's milk ________ Other Other :         Cheeses produced from whey Other :          Of a fat content, by weight, in the dry matter of 30% or more       Exceeding 47% but not exceeding 72% : - Provolone :         Of a fat content, by weight, in the dry matter of 39 % or more ex 0406 90 73 ex 0406 90 75 0406 90 76        Asiago, Caciocavallo, Montasio, Ragusano:         Of a fat content, by weight, in the dry matter of 39% or more        Danbo, Fontal , Fontina, Fynbo, Gouda , Havarti , Maribo, Samso : ________ Of a fat content, by weight, in the dry matter of less than 39%         Of a fat content, by weight, in the dry matter of 39% or more but less than 55 %         Of a fat content, by weight, in the dry matter of 55 % or more        Gouda : ________ Of a fat content, by weight, in the dry matter of less than 39%         Of a fat content, by weight, in the dry matter of 39% or more but less than 55 %         Of a fat content, by weight, in the dry matter of 55 % or more 0406 90 78        Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin, Taleggio:ex 0406 90 79 ex 0406 90 81 0406 90 63 100 0406 90 63 900 0406 90 69 100 0406 90 69 910 0406 90 73 900 0406 90 75 900 0406 90 76 100 0406 90 76 300 0406 90 76 500 0406 90 78 100 0406 90 78 300 0406 90 78 500 0406 90 79 900 0406 90 81 900 0406 90 85 910 0406 90 85 991 0406 90 85 995 0406 90 85 999 0406 90 86 100 0406 90 86 200 0406 90 86 300 0406 90 86 400 0406 90 86 900 0406 90 87 100 0406 90 87 200 0406 90 87 300 0406 90 87 400 ex 0406 90 85 0406 90 86         Of a fat content, by weight, in the dry matter of 39% or more        Cantal , Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby, Monterey:         Of a fat content, by weight, in the dry matter of 39% or more _______ Kefalogravicra, Kasseri :         Of a fat content, by weight, in the dry matter of 39 % or more:          Manufactured exclusively from sheep's and/or goats ' milk         Other, of a water content, calculated by weight, of the non-fatty matter:          exceeding 47 % but not exceeding 52 %          exceeding 52% but not exceeding 62%          exceeding 62%        Other cheese, of a water content calculated, by weight, in the non-fatty matter :         exceeding 47 % but not exceeding 52 %          Cheeses produced from whey          Other :           Of a fat content, by weight, in the dry matter            Of less than 5 %            Of 5% or more but less than 19%            Of 19% or more but less than 39%            Of 39% or more         exceeding 52% but not exceeding 62% :          Cheeses produced from whey          Other : __________ Of a fat content, by weight, in the dry matter :            Of less than 5 % ___________ Of 5% or more but less than 1 9 %            Of 19% or more but less than 39%            Of 39% or more 0406 90 87 No L 327/48 Official Journal of the European Communities 28 . 12 .- 93 CN code Description of goods Product code 0406 90 87 (cont'd) 0406 90 87 951 0406 90 87 971 0406 90 87 972 0406 90 87 979 0406 90 88 100 ex 0406 90 88 0406 90 88 200 0406 90 88 300 0406 90 88 900 ex 2309 ex 2309 10 ex 2309 10 15             Idiazabal, Manchego, Roncal , manufactured exclusively from sheep's milk Maasdam             Manouri, of a fat content, by weight, of 30% or more Other ________ exceeding 62 % but not exceeding 72 %          Cheeses produced from whey        Other :           Of a fat content, by weight, in the dry matter            Of less than 5 % and of a dry matter content, by weight, of 32 % or more            Of 5 % or more but less than 19% and of a dry matter content, by weight, of 32 % or more        Other Preparations of a kind used in animal feeding:  Dog or cat food, put up for retail sale :   Containing starch , glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :    Containing starch , glucose, glucose syrup, maltodextrine or maltodextrine syrup:  _  Containing no starch or containing 10% or less by weight of starch :      Containing not less than 50% but less than 75% by weight of milk products :       'Special compound feedingstuffs ' ( 9 )       Other, of a milk content in powder or granules (excluding whey ), by weight, of ( «):        less than 30 %        30% or more but less than 40%        40% or more but less than 50%        50% or more but less than 60%        60% or more but less than 70%        70% or more      Containing 75 % or more by weight of milk products :       'Special compound feedingstuffs ' ( 9 )       Other, of a milk content in powder or granules (excluding whey), by weight, of ( 8 );        less than 30%        30% or more but less than 40% _     __ 40% or more but less than 50%        50% or more but less than 60% _______ 60% or more but less than 70%        70% or more but less than 75% _______ 75 % or more but less than 80%        80% or more 2309 10 15 010 2309 10 15 100 2309 10 15 200 2309 10 15 300 2309 10 15 400 2309 10 15 500 2309 10 15 700 2309 10 19 010 ex 2309 10 19 2309 10 2309 10 2309 10 2309 10 2309 10 2309 10 2309 10 2309 10 19 100 19 200 19 300 19 400 19 500 19 600 19 700 19 800 ex 2309 10 70    Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup bu containing milk products :     'Special compound feedingstuffs' ( 9 )  _ _  Other, of a milk content in powder or granules (excluding whey), by weight, of ( 8 ):      30% or more but less than 40%      40% or more but less than 50%      50% or more but less than 60%      60 % or more but less than 70 %      70% or more but less than 80%      80% or more but less than 88%      88 % or more 2309 10 70 010 2309 10 70 100 2309 10 70 200 2309 10 70 300 2309 10 70 500 2309 10 70 600 2309 10 70 700 2309 10 70 800 ex 2309 90 - Other :   Other: 28 . 12 . 93 Official Journal of the European Communities No L 327/49 CN code Description of goods Product code ex 2309 90 (cont'd) ex 2309 90 35 ex 2309 90 39 Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products:  Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup:   Containing no starch or containing 10% or less by weight of starch:    Containing not less than 50% but less than 75% by weight of milk products:  'Special compound feedingstuffs' ( 9 )     Other, of a milk content in powder or granules (excluding whey), by weight, of ( 8 ) :      less than 30%      30% or more but less than 40 %  _____ 40% or more but less than 50%      50% or more but less than 60% ______ 60% or more but less than 70%   _  _ 70% or more    Containing not less than 75 % by weight of milk products :     'Special compound feedingstuffs' ( 9 )     Other, of a milk content in powder or granules (excluding whey), by weight, of ( s ):      less than 30%      30 % or more but less than 40 %      40% or more but less than 50%      50% or more but less than 60% 60% or more but less than 70% _ _____ 70% or more but less than 75 %      75 % or more but less than 80 %      80% or more  Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products :   'Special compound feedingstuffs ' ( 9 ) Other, of a milk content in powder or granules (excluding whey), by weight, of ( 8 ): 2309 90 35 010 2309 90 35 100 2309 90 35 200 2309 90 35 300 2309 90 35 400 2309 90 35 500 2309 90 35 700 2309 90 39 010 2309 90 39 100 2309 90 39 200 2309 90 39 300 2309 90 39 400 2309 90 39 500 2309 90 39 600 2309 90 39 700 2309 90 39 800 ex 2309 90 70 2309 90 70 010 2309 90 70 100 2309 90 70 200 2309 90 70 300 2309 90 70 500 2309 90 70 600 2309 90 70 700 2309 90 70 800  30% or more but less than 40%  40% or more but less than 50%  50% or more but less than 60%  60% or more but less than 70%  70% or more but less than 80%  80% or more but less than 88%  88 % or more (') When product falling within this subheading is a mixture containing added whey and/or added lactose and/or caseinates , no export refund shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose , whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. (2 ) The weight of the added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added casinates shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or added casein and/or added caseinates , the added whey and/or added casein and/or added casinates shall not be taken into account in the calculation of the amount of refund . When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or casinates have been added, and where this is the case:  the actual content by the weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished product, and in particular,  the lactose content of the added whey. ( 3 ) When the product contains casein and/or caseinates that were added before or at the time of processing, no refund shall be granted. When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added. (4 ) The weight of added non-latic matter and/or added lactose and/or added caseinates shall not be taken into account for the purpose of calculation of the fat content, by weight , The refund per 100 kilograms of product falling within this subheading shall be equal to the sum of the following components: ( a ) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 100 kilograms of product; however, where whey No L 327/50 Official Journal of the European Communities 28 . 12 . 93 and/or lactose and/or casein and/or casemates have been added to the product, the amount per kilogram shown shall be multiplied by the weight of the lactic part excluding the weight of added whey and/or added lactose and/or added caseinates, contained in 100 kilograms of product; ( b ) a component calculated in accordance with the provisions of Article 2 ( 3 ) of Regulation (EEC ) No 1098/68 (OJ No L 184, 29 . 7. 1968, p. 10). When completing customs formalities , the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case ;  the actual content by weight of whey and/or lactose and/or casein and ox caseinates added per 100 kilograms of finished products, and in particular  the lactose content of the added whey . ( s ) The refund on 100 kilograms of product falling within this subheading is equal of the sum of the following elements: (a ) the amount per 100 kilograms shown; however, where whey and/or lactose and/or casein and/or caseinates have been added to the products, the amount per 100 kilograms shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kilograms of product, and then  divided by the weight of the lactic part contained in 100 kilograms of product; (b ) a component calculated in accordance with the provisions of Article 2 (3 ) of Regulation (EEC ) No 1098/68 . When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinate added per 100 kilograms of finished product, and in particular  the lactose content of the added whey . ( 6 ) No refund shall be paid in respect of exported cheese of which the free-at-frontier price, before application of the refund in the exporting Member State, is less than ECU 150 per 100 kilograms. This limitation to ECU 150 per 100 kilograms does not apply to cheeses falling within subheadings 0406 90 93 and 0406 10 20 with a water content, calculated by weight, of the non-fatty matter exceeding 72%. ( 7) In the case of cheeses presented in containers which also contain conserving liquid , in particular brine, the refund is granted on the net weight, the weight of the liquid being deducted . ( 8 ) When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case:  the content by weight of the added whey and/or added lactose and/or added casein and/or caseinates, and  the lactose content of the added whey per 100 kilograms of finished product. ( 9 ) 'Special compound feedingstuffs' are compound feedingstuffs containing skimmed-milk powder and fish meal and/or more than nine grams of iron and/or more than 1,2 grams of copper in 100 kilograms of product. ( 10 ) Where the product contains casein and/or caseinates, the part corresponding to the added casein and/or the added caseinates will not be taken into acount for the purpose of calculating the refund ­ When completing customs formalities, the party concerned is to state, on the declaration provided for the purpose, whether or not casein and/or caseinates have been added per 100 kilograms and where this is the case, the actual content by weight of added casein and/or added caseinates of finished product. ( M ) The refund on frozen condensed milk is the same as that on products falling within CN codes 0402 91 or 0402 99 . ( 12 ) The refunds on frozen products in the natural state falling CN codes 0403 90 11 to 0403 90 39 are the same as those on products falling within CN codes 0403 90 51 to 0403 90 69 . 28 . 12 . 93 Official Journal of the European Communities No L 327/51 11 . Fruit and vegetables CN code Description of goods Product code ex 0702 00 Tomatoes, fresh or chilled: ex 0702 00 10  From 1 November to 14 May:   'Extra ' Class, Class I and Class II 0702 00 10 100 ex 0702 00 90  From 15 May to 31 October :   'Extra' Class, Class I and Class II 0702 00 90 100 0802 Other nuts, fresh or dried, whether or not shelled or peeled :  Almonds : ex 0802 12 Shelled : 0802 12 90 Other 0802 12 90 000  Hazelnuts or filberts (Corylus spp.): 0802 21 00 In shell 0802 21 00 000 0802 22 00 Shelled 0802 22 00 000  Walnuts: 0802 31 00 In shell 0802 31 00 000 ex 0805 Citrus fruit, fresh or dried: ex 0805 10  Oranges:   Sweet oranges, fresh:  From 1 to 30 April : ex 0805 10 11     Sanguines and semi-sanguines: _____ 'Extra' Class , Class I and Class II 0805 10 11 200 Other : ex 0805 10 15 _____ Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins:       'Extra' Class, Class I and Class II 0805 10 15&gt;.200 ex 0805 1019 _____ Other:       'Extra' Class, Class I and Class II 0805 1019 200    From 1 May to 15 May: ex 0805 10 21     Sanguines and semi-sanguines:      'Extra' Class, Class I and Class II 0805 10 21 200     Other : ex 0805 10 25 _____ Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins:       'Extra' Class, Class I and Class II 0805 10 25 200 ex 0805 10 29 _____ Other:       'Extra ' Class, Class I and Class II 0805 10 29 200    From 16 May to 15 October: ex 0805 10 31     Sanguines and semi-sanguines :      'Extra' Class, Class I and Class II 0805 1031 200 Other : ex 0805 10 35 _____ Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins:       'Extra' Class, Class I and Class II 0805 10 35 200 ex 0805 10 39 _____ Other:       'Extra' Class, Class I and Class II 0805 10 39 200    From 16 October to 31 March : No L 327/52 Official journal of the European Communities 28 . 12 . 93 CN code Description of goods Product code ex 0805 10 41     Sanguines and semi-sanguines ;      'Extra ' Class, Class I and Class II 0805 10 41 200     Other: ex 0805 1 0 45 ¢ Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins :' ' »       'Extra' Class, Class I and Class II 0805 10 45 200 ex 0805 10 49 ______ Other ;       'Extra ' Class, Class I and Class II 0805 10 49 200 ex 0805 30  Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia); ex 0805 30 10   Lemons (Citrus limon, Citrus limonum):    Fresh ('Extra' Class, Class I and Class II ) 0805 30 10 100 ex 0806 Grapes, fresh or dried : ex 0806 10  Fresh :   Table grapes:    From 1 November to 14 July: ex 0806 10 11     Of the Emperor variety (Vitis vinifera c.v.), from 1 December to 31 January:      'Extra' Class and Class I 0806 10 11 200 ex 0806 10 15     Other:      'Extra' Class and Class I 0806 10 15 200 ex 0806 10 19    From 15 July to 31 October :     'Extra' Class and Class I 0806 10 19 200 ex 0808 Apples, pears and quinces, fresh: ex 0808 10  Apples :   Other:    From 1 August to 31 December: ex 0808 1031     Of the Golden Delicious variety:      Cider apples, other than those covered by 0808 10 10 0808 10 31 100 Other:       'Extra' Class, Class I and Class II 0808 10 31 910 ex 0808 10 33     Of the Granny Smith variety : _ _ __ _ _ Cider apples, other than those covered by 0808 10 10 0808 10 33 100 _______ Other: ______ 'Extra ' Class, Class I and Class II 0808 10 33 910 ex 0808 1039 Other:      Cider apples, other than those covered by 0808 10 10 0808 10 39 100      Other :       'Extra' Class, Class I and Class II 0808 10 39 910    From 1 January to 31 March : ex 0808 10 51     Of the Golden Delicious variety: _______ cider apples 0808 1051 100 Other: ______ 'Extra' Class, Class I and Class II 0808 1051 910 ex 0808 10 53     Of the Granny Smith variety:      Cider apples 0808 10 53 100      Other: ______ 'Extra ' Class, Class I and Class II 0808 10 53 910 ex 0808 10 59 Other; Cider apples 0808 10 59 100    Other: 28 . 12 . 93 Official Journal of the European Communities No L 327/53 CN code Description of goods Product code ex 0808 10 59 ______ 'Extra' Class, Class I and Class II 0808 1059910 (cont'd) From 1 April to 31 July: ex 0808 10 81     Of the Golden Delicious variety:      Cider apples 0808 10 81 100      Other:       'Extra' Class, Class I and Class II 0808 10 81 910 ex 0808 10 83     Of the Granny Smith variety:      Cider apples 0808 10 83 100 Other:       'Extra' Class, Class I and Class II 0808 10 83 910 ex 0808 10 89     Other:      Cider apples 0808 10 89 100 _____ Other:       'Extra' Class, Class I and Class II 0808 10 89 910 ex 0809 Apricots, cherries, peaches ( including nectarines ), plums and sloes, fresh : ex 0809 30  Peaches, including nectarines : ex 0809 30 10   Nectarines :    'Extra ' Class, Class I and Class II 0809 30 10 100 ex 0809 30 90   Other: 'Extra' Class, Class I and Class II 0809 30 90 100 No L 327/54 Official Journal of the European Communities 28 , 12 , 93 12 . Products processed from fruit and vegetables CN code Description of goods Product code ex 0806 Grapes, fresh or dried : ex 0806 20  Dried:   in immediate containers of a net capacity not exceeding 2 kg: 0806 20 12 Sultanas 0806 20 12 000   Other : 0806 20 92 Sultanas 0806 20 92 000 ex 0812 Fruit and nuts, provisionally preserved ( for example, by sulphur dioxide gas, in brine, in sulphur water, or in other preservative solutions), but unsuitable in that state for immediate consumption: ex 0812 10 00  Cherries :   Stalked, stoned and preserved in sulphur solution and with a drained net weight at least equal to 50% of the net weight 0812 10 00 100 ex 2002 Tomatoes, prepared or preserved otherwise than by vinegar or acetic acid: ex 2002 10  Tomatoes, whole or in pieces: ex 2002 10 10 Peeled:    in immediate packings of a net content equal to or greater than 1 kg 2002 10 10 100 ex 2006 00 Fruit, nuts, fruit peel and other parts of plants, preserved by sugar (drained, glace or crystallized ):  Other :   With a sugar content exceeding 13 % by weight : 2006 00 31 Cherries 2006 00 31 000 ex 2006 00 90   Other:    Cherries 2006 00 90 100 ex 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included:  Nuts, ground-nuts and other seeds, whether or not mixed together: ex 2008 19   Other, including mixtures: ex 2008 1910    In immediate packings of a net corftent exceeding 1 kg: ¢ ¢ Common hazelnuts ( fruit of the species Corylus avelana), other than mixtures 2008 19 10 100 ex 2008 1 9 90    In immediate packings of a net content not exceeding 1 kg;     Common hazelnuts (fruit of the species Corylus avelana), other than mixtures 2008 19 90 100 ex 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter:  Orange juice : ex 2009 11   Frozen:    Of a density not exceeding 1,33 g/cm3 at 20 °C: ex 2009 11 99 Other:      Pure juices not containing added substances with a sugar content of:       10 ° Brix or more but less than 22 ° Brix 2009 11 99 110       22 ° Brix or more but less than 33 ° Brix 2009 11 99 120 33" Brix or more but less than 44 ° Brix - 2009 11 99 130       44 ° Brix or more but less than 55 ° Brix 2009 11 99 140       55 ° Brix or more 2009 11 99 150 28 . 12 . 93 Official Journal of the European Communities No L 327/55 CN code Description of goods Product code :x 2009 19   Other:    Of a density not exceeding 1,33 g/cm3 at 20 0C: :x2009 19 99 Other :      Pure juices not containing added substances with a sugar content of;       10 ° Brix or more but less than 22 ° Brix 2009 19 99 110       22 ° Brix or more but less than 33 ° Brix 2009 19 99 120       $3 ° Brix or more but less than 44 ° Brix 2009 19 99 130       44 ° Brix or more but less than 55 ° Brix 2009 19 99 140 55 ° Brix or more 2009 19 99 150 No L 327/56 Official Journal of the European Communities 28 . 12 . 93 13. Olive oil CN code Description of goods Product code 1509 Olive oil and its fractions, whether or not refined, but not chemically modified: :x 1509 10 - Virgin: 1509 1010   Lampante virgin olive oil 1509 10 10 000 1509 10 90 Other:    In immediate packings of a net capacity of five litres or less 1509 10 90 100 Other 1509 10 90 900 1509 90 00 - Other:   In immediate packings of a net capacity of five litres or less 1509 90 00 100 Other 1509 90 00 900 1510 00 Other oils and their fractions, obtained solely from olives, whether or not refined, but not chemically modified, including blends of these oils or fractions with oils or fractions of heading No 1509 : 1510 00 10 - Crude oils 1510 00 10 000 1510 00 90 - Other:   In immediate packings of a net capacity of five litres or less 1510 00 90 100 Other 1510 00 90 900 28 . 12 . 93 Official Journal of the European Communities No L 327/57 14. White and raw sugar without further processing CN code Description of goods Product code ex 1701 Cane or beet sugar and chemically pure sucrose, in solid form:  Raw sugar not containing added flavouring or colouring matter: ex 1701 11   Cane sugar : ex 1701 11 90 Other:     Candy sugar 1701 11 90 100     Other raw sugar :      In immediate packings not exceeding 5 kg net of product 1701 11 90 910 ex 1701 12   Beet sugar: ex 1701 12 90    Other:     Candy sugar 1701 12 90 100     Other raw sugar :      In immediate packings not exceeding 5 kg net of product 1701 12 90 910  Other: 1701 91 00   Containing added flavouring or colouring matter 1701 91 00 000 ex 1701 99 Other: 1701 99 10    White sugar:     Candy sugar 1701 99 10 100     Other:      Of a total quantity not exceeding 10 tonnes 1701 99 10910  Other 1701 99 10 950 ex 1701 99 90 Other :     Containing added substances other than flavouring or colouring matter 1701 99 90 100 No L 327/58 Official Journal of the European Communities 28 . 12 . 93 15 . Syrups and other sugar products CN code Description of goods Product code 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel : ex 1702 40  Glucose and glucose syrup, containing in the dry state at least 20% but less than 50% by weight of fructose : ex 1702 40 10   Isoglucose:    Containing in the dry state 41 % or more by weight of fructose 1702 40 10 100 1702 60  Other fructose and fructose syrup, containing in the dry state more than 50% by weight fructose: 1702 60 10 Isoglucose 1702 60 10 000 1702 60 90 Other 1702 60 90 000 ex 1702 90  Other, including invert sugar : 1702 90 30 Isoglucose 1702 90 30 000 1702 90 60   Artificial honey, whether or not mixed with natural honey 1702 90 60 000   Caramel: 1702 90 71    Containing 50% or more by weight of sucrose in the dry matter 1702 90 71 000 ex 1702 90 90   Other:    Other than sorbose 1 702 90 90 900 2106 Food preparations not elsewhere specified or included : ex 2106 90  Other :   Flavoured or coloured sugar syrups : 2106 90 30    Isoglucose syrups 2106 90 30 000    Other: 2106 90 59 Other 2106 90 59 000 28 . 12 . 93 Official Journal of the European Communities No L 327/59 16 . Wine CN code Description of goods Product code ex 2009 Fruit juices ( including grape must ) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter : ex 2009 60  Grape juice ( including grape must):   Of a density exceeding 1,33 g/cm 1 at 20 °C: ex 2009 60 11    Of a value not exceeding ECU 22 per 100 kg net weight:     Concentrated grape musts complying with the definition in point 6 of Annex I to Council Regulation (EEC) No 822/87 (') 2009 60 11 100 2009 6019 Other :     Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 2009 60 19 100   Of a density not exceeding 1,33 g/cm3 at 20 °C:    Of a value exceeding ECU 1 8 per 1 00 kg net weight: ex 2009 60 51     Concentrated:      Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 2009 60 51 100    Of a value not exceeding ECU 18 per 100 kg net weight:     With an added sugar content exceeding 30 % by weight : ex 2009 60 71      Concentrated :       Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC ) No 822/87 2009 60 71 100 ex 2204 Wine of fresh grapes, including fortified wines; grape must other than that of heading No 2009 :  Other wine; grape must with fermentation prevented or arrested by the addition of alcohol : ex 2204 21   In containers holding two litres or less :    Other :     Of an actual alcoholic strength by volume not exceeding 13% vol : Other : ex 2204 21 25 White:        Table wine, of an actual alcoholic strength of not less than 9,5 % vol :         Of types A II and A III (exclusively from the Sylvaner, Miiller-Thurgau or Riesling vine varieties ) 2204 21 25 110         Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article 2204 21 25 130 Other 2204 21 25 190      Other :         Table wine of types A II and A III (exclusively from the Sylvaner, Miiller-Thurgau or Riesling vine varieties ) 2204 21 25 910 ex 2204 21 29 Other:        Red or rose table wine, of an actual alcoholic strength of not less than 9,5% vol :         Of type R III and rose wine from the Portugieser vine varieties 2204 21 29 110         Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article 2204 21 29 130 Other 220421 29190     Of an actual alcoholic strength by volume exceeding 13% vol but not exceeding 15% vol : Other : No L 327/60 Official Journal of the European Communities 28 . 12 . 93 CN code Description of goods Product code ex 2204 21 35 White :        Table wines :         Of types A II and A III ( exclusively from Sylvaner, Miillcr-Thurgau or Riesling vine varieties ) 2204 21 35 110         Wines referred to in Article 36 of Regulation ( EKC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article ' 2204 21 35 130 Other 2204 21 35 190 ex 2204 21 39 Other: __________ RccJ or roS(i table wine:      -   Of type R III and rose wine from the Portugieser vine varieties 2204 21 39 110         Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article 2204 21 39 130 Other 2204 21 39 190     Of an actual alcoholic strength by volume exceeding 15% vol but not exceeding 18% vol : ex 2204 21 49 Other :       Quality wines produced in specific regions 2204 21 49 100       Other : _______ Liqueur wines 2204 21 49 910 _____ Of an actual alcoholic strength by volume exceeding 18% vol but not exceeding 22% vol : ex 2204 21 59 Other : ______ Quality wines produced in specific regions 220421 59 100       Other :        Liqueur wines 220421 59910 ex 2204 29 Other: Other:     Of an actual alcoholic strength by volume not exceeding 13% vol :      Other: ex 2204 29 25 ______ White :        Table wine, of an actual alcoholic strength of not less than 9,5% vol :         Of types A II and A III ( exclusively from the Sylvaner, Miiller-Thurgau or Riesling vine varieties ) 2204 29 25 110 ________ Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article - 2204 29 25 130 Other 2204 29 25 190 Other :         Table wine of types A II and A III (exclusively from the Sylvaner, Miiller-Thurgau or Riesling vine varieties ) 2204 29 25 910 ex 2204 29 29 Other :        Red or rose table wine, of an actual alcoholic strength of not less than 9,5 % vol :         Of type R III and rose wine from the Portugieser vine varieties 2204 29 29 110         Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article 2204 29 29 130 Other 22042929 190 _ __ _  of an actual alcoholic strength by volume exceeding 1 3 % vol but not exceeding 15 % vol :      Other : ex 2204 29 35 White :        Table wines : 28 . 12 . 93 Official Journal of the European Communities No L 327/61 CN code Description of goods Product code ex2204 29 35 ________ Of types A II and A III ( exclusively from the Sylvaner, Miiller-Thurgau or (cont'd) Riesling vine varieties ) 2204 29 35 110 ________ Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article 2204 29 35 130 - Other 2204 29 35 190 ex 2204 29 39 ______ Other : _______ Recl or rose table wine :         Of type R III and rose wine from the Portugieser vine varieties 2204 29 39 110         Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article 2204 29 39 130 Other 2204 29 39 190     Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18% vol : ex 2204 29 49 Other :       Quality wines produced in specific regions 2204 29 49 100  - Other :        Liqueur wines 2204 29 49 910     Of an actual alcoholic strength by volume exceeding 18% vol but not exceeding 22 % vol : ex 2204 29 59 Other :       Quality wines produced in specific regions 2204 29 59 100 Other: _______ Liqueur wines 2204 29 59 910 ex 2204 30  Other grape must:   Other : ex 2204 30 91    Of a density of 1,33 g/cm 3 or less at 20 °C and of an actual alcoholic strength by volume not exceeding 1 % vol:     Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 2204 30 91 100 1 ex 2204 30 99 '    Other : _____ Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 2204 30 99 100 (') OJ No L 84 , 27 . 3 . 1987, p. 1 . No L 327/62 Official Journal of the European Communities 28 , 12 , 93 17. Tobacco Product codeDescription of goods Unmanufactured tobacco; tobacco refuse :  Tobacco, not stemmed/stripped :   Flue-cured Virginia type and light air-cured Burley type tobacco ( including Burley hybrids ); light air-cured Maryland type and fire-cured tobacco ;    Flue-cured Virginia type:     Baled: _ _    Virgin D      Virgin EL      Virgin E __ _ _ _ _ Virgin P    Light air-cured Burley type ( including Burley hybrids ):     Baled: ______ Badischer Burley E      Burley I      Burley EL Burley E Burley P    Light air-cured Maryland type:     Baled    Fire-cured tobacco :     Kentucky type:      Baled Other:    Sun-cured Oriental type tobacco:     Baled:      Xanti-Yaka      Perustitza CN code ex 2401 ex 2401 10 ex 2401 10 10 ex 2401 10 20 ex 2401 10 30 ex 2401 10 41 ex 2401 10 60 ex 2401 10 70 2401 10 10 030 2401 10 10 260 2401 10 10 310 2401 10 10 330 2401 10 20 020 2401 10 20 080 2401 10 20 250 2401 10 20 320 2401 10 20 340 2401 10 30 090 2401 10 41 100 2401 10 60 130 2401 10 60141 2401 10 60 142 2401 10 60 150 2401 10 60 170 2401 10 60 180 2401 10 60 191 2401 10 60 192 2401 10 60 201 2401 10 60 202 2401 10 60 210 2401 10 60 220 2401 10 60 230 2401 10 60 240 2401 10 70 010 2401 10 70 041 2401 10 70 042 2401 10 70 111 2401 10 70 270 2401 10 70 280 2401 10 70 290      Samsun      Erzegovina _     Basmas     Katerini and similar varieties _     Kaba Koulak classic __  _  Elassona      Kaba Koulak non classic      Myrodata Smyrne, Trapezous and Phi I    _ Myrodata Agrinion      Zichnomyrodata _  _ Tsebelia      Mavra    Dark air-cured tobacco :     Baled: ______ Badischer Geudertheimer      Paraguay      Dragon vert and hybrids thereof, Philippin, Petit Grammont (Flobecq), Semois, Appelterre      Forchheimer Havana II c ) Hybrids of Badischer Geudertheimer      Santa Fe      Burley Fermented      Havana E 28 . 12 , 93 Official Journal of the European Communities No L 327/63 CN code Description of goods Product code ex 2401 10 80    Flue-cured tobacco:     Bright type, baled 2401 10 80 070 ex 2401 10 90    Other tobacco:     Baled: _____ _ Round Tip 2401 10 90 161 Scafati 2401 1090 162 ______ Sumatra I 2401 1090163      Round Scafati 2401 10 90 300 ex 2401 20  Tobacco, partly or wholly stemmed/stripped :   Flue-cured Virginia type and light air-cured Burley type tobacco ( including Burley hybrids); light air-cured Maryland type and fire-cured tobacco : ex 2401 20 10    Flue-cured Virginia type: _____ Totally stripped, in the form of strips measuring at least 0,5 cm, baled: Virgin D 2401 2010 030 virgin EL 2401 20 10 260 Virgin E 2401 2010 310 Virgin P 2401 20 10 330 ex 2401 20 20    Light air-cured Burley type ( including Burley hybrids ):     Totally stripped, in the form of strips measuring at least 0,5 cm, baled: Badischer Burley E 2401 20 20 020 Burley I 2401 20 20 080 Burley EL 2401 20 20 250 Burley E 2401 20 20 320 Burley P 2401 20 20 340 ex 2401 20 30    Light air-cured Maryland type :     Totally stripped, in the form of strips measuring at least 0,5 cm, baled 2401 20 30 090 Other 2401 20 30 900    Fire-cured tobacco: ex 2401 20 41     Kentucky type: _____ Totally stripped, in the form of strips measuring at least 0,5 cm, baled 2401 2041 100   Other: ex 2401 20 60    Sun-cured Oriental type tobacco :     Tsebelia type, totally stripped, in the form of strips measuring at least 0,5 cm, baled 2401 20 60 230 Mavra 2401 20 60 240 ex 2401 20 70    Dark air-cured tobacco:     Totally stripped, in the form of strips measuring at least 0,5 cm, baled: ______ Badischer Geudertheimer 2401 20 70 010      Paraguay 2401 20 70 041      Dragon vert and hybrids thereof, Philippin , Petit Grammont (Flobecq), Semois, Appelterre 240120 70 042 ______ Forchheimer Havana II c ), Hybrids of Badischer Geudertheimer 2401 2070 111 Santa Fe 2401 20 70 270      Burley Fermented 2401 20 70 280      Havana E 2401 20 70 290 ex 2401 20 80    Flue-cured tobacco:     Bright type, totally stripped, in the form of strips measuring at least 0,5 cm, baled 2401 20 80 070